UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofFebruary, 2012 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER:04 YEAR:2011 GRUPO TELEVISA, S.A.B. BALANCE SHEETS AS OF DECEMBER 31, 2 (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s01 TOTAL ASSETS s02 CURRENT ASSETS 33 44 s03 CASH AND AVAILABLE INVESTMENTS 11 15 s04 ACCOUNTS AND NOTES RECEIVABLE (NET) 12 13 s05 OTHER ACCOUNTS AND NOTES RECEIVABLE (NET) 2 3 s06 INVENTORIES 4 4 s07 OTHER CURRENT ASSETS 4 8 s08 LONG-TERM ASSETS 28 16 s09 ACCOUNTS AND NOTES RECEIVABLE (NET) 0 0 s10 INVESTMENTS IN SHARES OF NON-CONSOLIDATED SUBSIDIARIES, JOINT VENTURES AND ASSOCIATES 2 2 s11 OTHER INVESTMENTS 26 14 s12 PROPERTY, PLANT AND EQUIPMENT (NET) 27 28 s13 LAND AND BUILDINGS 11 12 s14 MACHINERY AND INDUSTRIAL EQUIPMENT 36 36 s15 OTHER EQUIPMENT 5 5 s16 ACCUMULATED DEPRECIATION 27 27 s17 CONSTRUCTION IN PROGRESS 2 2 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) 8 8 s19 OTHER ASSETS 5 4 s20 TOTAL LIABILITIES s21 CURRENT LIABILITIES 16 17 s22 SUPPLIERS 8 9 s23 BANK LOANS 1 1 s24 STOCK MARKET LOANS 0 0 1 s103 OTHER LOANS WITH COST 1 1 s25 TAXES PAYABLE 1 2 s26 OTHER CURRENT LIABILITIES WITHOUT COST 5 5 s27 LONG-TERM LIABILITIES 58 55 s28 BANK LOANS 14 9 s29 STOCK MARKET LOANS 44 46 s30 OTHER LOANS WITH COST 0 0 s31 DEFERRED LIABILITIES 22 23 s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST 4 5 s33 STOCKHOLDERS' EQUITY s34 NON-CONTROLLING INTEREST 12 13 s35 CONTROLLING INTEREST 88 87 s36 CONTRIBUTED CAPITAL 46 28 s79 CAPITAL STOCK 17 19 s39 PREMIUM ONISSUANCE OF SHARES 28 9 s40 CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES 0 0 0 0 s41 EARNED CAPITAL 42 59 s42 RETAINED EARNINGS AND CAPITAL RESERVES 68 69 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT 2 2 s80 SHARES REPURCHASED -15,971,710 -27 -6,156,625 -12 BALANCE SHEETS BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s03 CASH AND SHORT-TERM INVESTMENTS s46 CASH s47 AVAILABLE INVESTMENTS 0 0 0 0 s07 OTHER CURRENT ASSETS s81 DERIVATIVE FINANCIAL INSTRUMENTS 1 0 0 s82 DISCONTINUED OPERATIONS 0 0 0 0 s83 OTHER 99 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) s48 DEFERRED EXPENSES (NET) 78 75 s49 GOODWILL 22 25 s51 OTHER 0 0 0 0 s19 OTHER ASSETS s85 DERIVATIVE FINANCIAL INSTRUMENTS 1 3 s50 DEFERRED TAXES 2 0 0 s104 BENEFITS TO EMPLOYEES 0 0 0 0 s86 DISCONTINUED OPERATIONS 0 0 0 0 s87 OTHER 98 97 s21 CURRENT LIABILITIES s52 FOREIGN CURRENCY LIABILITIES 35 48 s53 MEXICAN PESOS LIABILITIES 65 52 s26 OTHER CURRENT LIABILITIES WITHOUT COST s88 DERIVATIVE FINANCIAL INSTRUMENTS 0 0 2 s89 ACCRUED INTEREST 18 19 s68 PROVISIONS 0 0 0 0 s90 DISCONTINUED OPERATIONS 0 0 0 0 s58 OTHER CURRENT LIABILITIES 77 75 s105 BENEFITS TO EMPLOYEES 6 5 s27 LONG-TERM LIABILITIES s59 FOREIGN CURRENCY LIABILITIES 50 59 s60 MEXICAN PESOS LIABILITIES 50 41 s31 DEFERRED LIABILITIES s65 NEGATIVE GOODWILL 0 0 0 0 s67 OTHER s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST s66 DEFERRED TAXES 0 0 17 s91 OTHER LIABILITIES IN RESPECT OF SOCIALINSURANCE 15 11 s92 DISCONTINUED OPERATIONS 0 0 0 0 s69 OTHER LIABILITIES 85 72 s79 CAPITAL STOCK s37 CAPITAL STOCK (NOMINAL) 25 24 s38 RESTATEMENT OF CAPITAL STOCK 75 76 s42 RETAINED EARNINGS AND CAPITAL RESERVES s93 LEGAL RESERVE 5 6 s43 RESERVE FOR REPURCHASE OF SHARES 0 0 0 0 s94 OTHER RESERVES 0 0 0 0 s95 RETAINED EARNINGS 77 72 s45 NET INCOME FOR THE YEAR 17 22 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT s70 ACCUMULATED MONETARY RESULT 0 0 0 0 s71 RESULT FROM HOLDING NON-MONETARY ASSETS 0 0 0 0 s96 CUMULATIVE RESULT FROM FOREIGN CURRENCY TRANSLATION -1,207,810 -121 -1,370,181 -122 s97 CUMULATIVE RESULT FROM DERIVATIVE FINANCIAL INSTRUMENTS -57,533 -6 -103,519 -9 s98 CUMULATIVE EFFECT OF DEFERRED INCOME TAXES 0 0 0 0 s100 OTHER BALANCE SHEETS OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount Amount s72 WORKING CAPITAL s73 PENSIONSAND SENIORITY PREMIUMS s74 EXECUTIVES (*) 39 41 s75 EMPLOYEES (*) s76 WORKERS (*) 0 0 s77 OUTSTANDING SHARES (*) s78 REPURCHASED SHARES (*) s101 RESTRICTED CASH 0 0 s102 NET DEBT OF NON-CONSOLIDATED COMPANIES (*) THESE CONCEPTS ARE STATED IN UNITS. STATEMENTS OF INCOME FROM JANUARY 1 TO DECEMBER 31, 2 (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES r02 COST OF SALES 54 53 r03 GROSS PROFIT 46 47 r04 GENERAL EXPENSES 19 20 r05 OPERATING INCOME (LOSS) 27 27 r08 OTHER INCOME AND (EXPENSE), NET -639,966 -1 -567,121 0 r06 INTEGRAL RESULT OF FINANCING -4,142,749 -7 -3,028,645 -5 r12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES, JOINT VENTURES AND ASSOCIATES -449,439 0 -211,930 0 r48 NON-ORDINARY ITEMS 0 0 0 0 r09 INCOME BEFORE INCOME TAXES 19 20 r10 INCOME TAXES 5 6 r11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 13 15 r14 DISCONTINUED OPERATIONS 0 0 0 0 r18 CONSOLIDATED NET INCOME 13 15 r19 NON-CONTROLLING INTEREST NET INCOME 2 1 r20 CONTROLLING INTEREST NET INCOME 11 13 STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES r21 DOMESTIC 87 87 r22 FOREIGN 13 13 r23 TRANSLATED INTO DOLLARS (***) 1 1 r08 OTHER INCOME AND (EXPENSE), NET -639,966 -567,121 r49 OTHER INCOME AND (EXPENSE), NET -585,370 91 -541,530 95 r34 EMPLOYEES' PROFIT SHARING, CURRENT -9 -6 r35 EMPLOYEES' PROFIT SHARING, DEFERRED -2,774 0 -5,857 1 r06 INTEGRAL RESULT OF FINANCING -4,142,749 -3,028,645 r24 INTEREST EXPENSE -104 -119 r42 GAIN (LOSS) ON RESTATEMENT OF UDI'S 0 0 0 0 r45 OTHER FINANCE COSTS 0 0 0 0 r26 INTEREST INCOME -28 -35 r46 OTHER FINANCIAL PRODUCTS 0 0 0 0 r25 FOREIGN EXCHANGE GAIN (LOSS), NET -976,502 24 -460,874 15 r28 RESULT FROM MONETARY POSITION 0 0 0 0 r10 INCOME TAXES r32 INCOME TAX, CURRENT r33 INCOME TAX, DEFERRED -899,378 -26 -708,021 -22 (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER. STATEMENTS OF INCOME OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount Amount r36 TOTAL SALES r37 TAX RESULT FOR THE YEAR r38 NET SALES (**) r39 OPERATING INCOME (**) r40 CONTROLLING INTEREST NET INCOME (**) r41 NET CONSOLIDATED INCOME (**) r47 OPERATIVE DEPRECIATION AND AMORTIZATION (**)RESTATED INFORMATION FOR THE LAST TWELVE MONTHS. QUARTERLY STATEMENTS OF INCOME FROM OCTOBER 1 TO DECEMBER 31, 2 (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % rt01 NET SALES rt02 COST OF SALES 52 52 rt03 GROSS PROFIT 48 48 rt04 GENERAL EXPENSES 18 20 rt05 INCOME (LOSS) AFTER GENERAL EXPENSES 30 28 rt08 OTHER INCOME AND (EXPENSE), NET -253,537 -1 -659,022 -4 rt06 INTEGRAL RESULT OF FINANCING -1,084,827 -6 -704,267 -4 rt12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES AND ASSOCIATES -131,284 0 -23,709 0 rt48 NON-ORDINARY ITEMS 0 0 0 0 rt09 INCOME BEFORE INCOME TAXES 22 20 rt10 INCOME TAXES 8 3 rt11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 14 16 rt14 DISCONTINUED OPERATIONS 0 0 0 0 rt18 NET CONSOLIDATED INCOME 14 16 rt19 NET INCOME OF MINORITY INTEREST 2 1 rt20 NET INCOME OF MAJORITY INTEREST 12 16 QUARTERLY STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % rt01 NET SALES rt21 DOMESTIC 86 86 rt22 FOREIGN 14 14 rt23 TRANSLATED INTO DOLLARS (***) 1 1 rt08 OTHER INCOME AND (EXPENSE), NET -253,537 -659,022 rt49 OTHER INCOME AND (EXPENSE), NET -215,079 85 -644,362 98 rt34 EMPLOYEES' PROFIT SHARING, CURRENT -16 -3 rt35 EMPLOYEES' PROFIT SHARING, DEFERRED -1,825 1 -6,376 1 rt06 INTEGRAL RESULT OF FINANCING -1,084,827 -704,267 rt24 INTEREST EXPENSE -108 -131 rt42 GAIN (LOSS) ON RESTATEMENT OF UDI'S 0 0 0 0 rt45 OTHER FINANCE COSTS 0 0 0 0 rt26 INTEREST INCOME -39 -43 rt46 OTHER FINANCIAL PRODUCTS 0 0 0 0 rt25 FOREIGN EXCHANGE GAIN (LOSS), NET -337,511 31 -85,228 12 rt28 RESULT FROM MONETARY POSITION 0 0 0 0 rt10 INCOME TAXES rt32 INCOME TAX, CURRENT rt33 INCOME TAX, DEFERRED -604,566 -43 -851,375 -151 (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER. QUARTERLY STATEMENTS OF INCOME OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount Amount rt47 OPERATIVE DEPRECIATION AND AMORTIZATION STATEMENTS OF CASH FLOWS (INDIRECT METHOD) MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR E Amount Amount OPERATING ACTIVITIES e01 INCOME (LOSS) BEFORE INCOME TAXES e02 + (-) ITEMS NOT REQUIRING CASH e03 + (-) ITEMS RELATED TO INVESTING ACTIVITIES e04 + (-) ITEMS RELATED TO FINANCING ACTIVITIES e05 CASH FLOW BEFORE INCOME TAX e06 CASH FLOWS PROVIDED OR USED IN OPERATION e07 NET CASH FLOWS PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES e08 NET CASH FLOWS FROM INVESTING ACTIVITIES e09 CASH IN EXCESS (REQUIRED) FOR FINANCING ACTIVITIES FINANCING ACTIVITIES e10 NET CASH FLOWS FROM FINANCING ACTIVITIES e11 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS e12 TRANSLATION DIFFERENCES IN CASH AND CASH EQUIVALENTS e13 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD e14 CASH AND CASH EQUIVALENTS AT END OF PERIOD STATEMENTS OF CASH FLOWS (INDIRECT METHOD) ANALYSIS OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR E Amount Amount e02 + (-) ITEMS NOT REQUIRING CASH e15 + ESTIMATES FOR THE PERIOD e16 + PROVISIONS FOR THE PERIOD - - e17 + (-) OTHER UNREALIZED ITEMS e03 + (-) ITEMS RELATED TO INVESTING ACTIVITIES e18 + DEPRECIATION AND AMORTIZATION FOR THE PERIOD * e19 (-) + GAIN OR LOSS ON SALE OF PROPERTY, PLANT AND EQUIPMENT - - e20 + IMPAIRMENT LOSS e21 (-) + EQUITY IN RESULTS OF ASSOCIATES AND JOINT VENTURES e22 (-) DIVIDENDS RECEIVED - - e23 (-) INTEREST INCOME - e24 (-) + OTHER ITEMS e04 + (-) ITEMS RELATED TO FINANCING ACTIVITIES e25 + ACCRUED INTEREST e26 + (-) OTHER ITEMS e06 CASH FLOWS PROVIDED OR USED IN OPERATION e27 + (-) DECREASE (INCREASE) IN ACCOUNTS RECEIVABLE e28 + (-) DECREASE (INCREASE) IN INVENTORIES e29 + (-) DECREASE (INCREASE) IN OTHER ACCOUNTS RECEIVABLE e30 + (-) INCREASE (DECREASE) IN SUPPLIERS e31 + (-) INCREASE (DECREASE) IN OTHER LIABILITIES e32 + (-) INCOME TAXES PAID OR RETURNED e08 NET CASH FLOWS FROM INVESTING ACTIVITIES e33 - PERMANENT INVESTMENT IN SHARES e34 + DISPOSITION OF PERMANENT INVESTMENT IN SHARES - e35 -INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT e36 + SALE OF PROPERTY, PLANT AND EQUIPMENT e37 -INVESTMENT IN INTANGIBLE ASSETS e38 + DISPOSITION OF INTANGIBLE ASSETS - - e39 - OTHER PERMANENT INVESTMENTS - - e40 + DISPOSITION OF OTHER PERMANENT INVESTMENTS - - e41 + DIVIDEND RECEIVED - e42 + INTEREST RECEIVED - - e43 + (-) DECREASE (INCREASE) ADVANCES AND LOANS TO THIRD PARTIES - - e44 + (-) OTHER ITEMS e10 NET CASH FLOWS FROM FINANCING ACTIVITIES e45 + BANK FINANCING e46 + STOCK MARKET FINANCING - e47 + OTHER FINANCING - e48 (-) BANK FINANCING AMORTIZATION e49 (-) STOCK MARKET FINANCING AMORTIZATION e50 (-) OTHER FINANCING AMORTIZATION e51 + (-) INCREASE (DECREASE) IN CAPITAL STOCK - - e52 (-) DIVIDENDS PAID - e53 + PREMIUM ON ISSUANCE OF SHARES - - e54 + CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES - - e55 - INTEREST EXPENSE e56 - REPURCHASE OF SHARES e57 + (-) OTHER ITEMS * IN CASE THAT THIS AMOUNT IS DIFFERENT FROM THE R47 ACCOUNT IT WILL HAVE TO BE EXPLAINED IN THE NOTES. DATA PER SHARE CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR D Amount Amount d01 BASIC PROFIT PER ORDINARY SHARE (**) $ $ d02 BASIC PROFIT PER PREFERRED SHARE (**) $ $ d03 DILUTED PROFIT PER ORDINARY SHARE (**) $ $ d04 EARNINGS (LOSS) BEFORE DISCONTINUED OPERATIONS PER COMMON SHARE (**) $ $ d05 DISCONTINUED OPERATION EFFECT ON EARNINGS (LOSS) PER SHARE (**) $ $ d08 CARRYING VALUE PER SHARE $ $ d09 CASH DIVIDEND ACCUMULATED PER SHARE $ $ d10 DIVIDEND IN SHARES PER SHARE shares shares d11 MARKET PRICE TO CARRYING VALUE times times d12 MARKET PRICE TO BASIC PROFIT PER ORDINARY SHARE (**) times times d13 MARKET PRICE TO BASIC PROFIT PER PREFERRED SHARE (**) times times (**) TO CALCULATE THE DATA PER SHARE, USE THE NET INCOME FOR THE LAST TWELVE MONTHS. RATIOS CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR P YIELD p01 NET INCOME TO NET SALES % % p02 NET INCOME TO STOCKHOLDERS' EQUITY (**) % % p03 NET INCOME TO TOTAL ASSETS (**) % % p04 CASH DIVIDENDS TO PREVIOUS YEAR NET INCOME % % p05 RESULT FROM MONETARY POSITION TO NET INCOME % % ACTIVITY p06 NET SALES TO NET ASSETS (**) times times p07 NET SALES TO FIXED ASSETS (**) times times p08 INVENTORIES TURNOVER (**) times times p09 ACCOUNTS RECEIVABLE IN DAYS OF SALES 95 days 95 days p10 PAID INTEREST TO TOTAL LIABILITIES WITH COST (**) % % LEVERAGE p11 TOTAL LIABILITIES TO TOTAL ASSETS % % p12 TOTAL LIABILITIES TO STOCKHOLDERS' EQUITY times times p13 FOREIGN CURRENCY LIABILITIES TO TOTAL LIABILITIES % % p14 LONG-TERM LIABILITIES TO FIXED ASSETS % % p15 OPERATING INCOME TO INTEREST PAID times times p16 NET SALES TO TOTAL LIABILITIES (**) times times LIQUIDITY p17 CURRENT ASSETS TO CURRENT LIABILITIES times times p18 CURRENT ASSETS LESS INVENTORY TO CURRENT LIABILITIES times times p19 CURRENT ASSETS TO TOTAL LIABILITIES times times p20 AVAILABLE ASSETS TO CURRENT LIABILITIES % % (**) DATA FROM THE LAST TWELVE MONTHS. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS CONSOLIDATED Final Printing MEXICO CITY, D.F., FEBRUARY 16, 2012 — GRUPO TELEVISA, S.A.B. (NYSE:TV; BMV: TLEVISA CPO; “TELEVISA” OR “THE COMPANY”), TODAY ANNOUNCED RESULTS FOR FOURTH QUARTER AND FULL YEAR 2011. THE RESULTS HAVE BEEN PREPARED IN ACCORDANCE WITH MEXICAN FINANCIAL REPORTING STANDARDS (MEXICAN FRS). BEGINNING IN FIRST QUARTER 2012, AS REQUIRED BY REGULATORY RULES FOR PUBLIC COMPANIES IN MEXICO, THE RESULTS WILL BE REPORTED IN ACCORDANCE WITH INTERNATIONAL FINANCIAL REPORTING STANDARDS (IFRS). THE FOLLOWING INFORMATION SETS FORTH A CONDENSED CONSOLIDATED STATEMENT OF INCOME FOR THE YEARS ENDED DECEMBER 31, 2, IN MILLIONS OF MEXICAN PESOS, AS WELL AS THE PERCENTAGE OF NET SALES THAT EACH LINE REPRESENTS AND THE PERCENTAGE CHANGE WHEN COMPARING 2: CONSOLIDATED NET SALES CONSOLIDATED NET SALES INCREASED 8.2% TO PS.62,581.5 MILLION IN 2,856.8 MILLION IN 2010. THIS INCREASE WAS ATTRIBUTABLE TO STRONG REVENUE GROWTH IN OUR PROGRAMMING EXPORTS, CABLE AND TELECOM, PAY TELEVISION NETWORKS, AND SKY SEGMENTS. CONTROLLING INTEREST NET INCOME CONTROLLING INTEREST NET INCOME DECREASED 10.3% TO PS.6,889.6 MILLION IN 2,683.4 MILLION IN 2010. THE NET DECREASE OF PS.793.8 MILLION REFLECTED PRIMARILY I) A PS.1,114.1 MILLION INCREASE IN INTEGRAL COST OF FINANCING MAINLY AS A RESULT OF ADDITIONAL INTEREST EXPENSES AND THE DEPRECIATION OF THE PESO WITH RESPECT TO THE DOLLAR DURING THE YEAR; II) A PS.-CONTROLLING INTEREST NET INCOME DUE TO NET INCOME GROWTH IN OUR SKY AND CABLE AND TELECOM SEGMENTS; AND III) A PS.237.5 MILLION INCREASE IN EQUITY IN LOSSES OF AFFILIATES, NET, EXPLAINED PRINCIPALLY BY EQUITY IN LOSSES OF LA SEXTA AND UNIVISION. THESE UNFAVORABLE VARIANCES WERE OFFSET BY A PS.1,239.4 MILLION INCREASE IN OPERATING INCOME. FOURTH-QUARTER RESULTS AND FULL-YEAR RESULTS BY BUSINESS SEGMENT THE FOLLOWING INFORMATION PRESENTS FOURTH-QUARTER RESULTS ENDED DECEMBER 31, 2, AND FULL-YEAR RESULTS ENDED DECEMBER 31, 2, FOR EACH OF OUR BUSINESS SEGMENTS. THE RESULTS ARE PRESENTED IN MILLIONS OF MEXICAN PESOS. CONTENT BEGINNING IN 2012, WE WILL REPORT REVENUE AND OPERATING SEGMENT INCOME FOR OUR CONTENT BUSINESSES AS A SINGLE SEGMENT, CONTENT, AND WILL CATEGORIZE OUR SOURCES OF CONTENT REVENUE AS FOLLOWS: A) ADVERTISING, B) NETWORK SUBSCRIPTION REVENUE, AND C) LICENSING AND SYNDICATION. GIVEN THE COST STRUCTURE OF OUR CONTENT BUSINESS, OPERATING SEGMENT INCOME WILL BE REPORTED AS A SINGLE LINE ITEM. OUR CONTENT BUSINESS WILL ENCOMPASS ALL SOURCES OF REVENUE DERIVED FROM OUR CONTENT, INCLUDING OUR TV BROADCASTING, PAY TELEVISION NETWORKS, PROGRAMMING EXPORTS AND ONLINE REVENUE. OUR CONTENT BUSINESS PERFORMED WELL DURING THE YEAR, WITH CONTENT REVENUES GROWING BY 5% TO PS.30,685.6 MILLION COMPARED WITH PS.29,234.7 MILLION IN 2010,WHILE OPERATING SEGMENT INCOME FOR OUR CONTENT BUSINESS GREW BY 4.7% TO PS.14,465.6 MILLION COMPARED WITH PS.13,820.3 MILLION IN 2010. AS A RESULT, CONTENT OPERATING SEGMENT INCOME MARGIN REACHED 47.1%. THE FOLLOWING DISCUSSION PRESENTS OUR RESULTS ACCORDING TO PAST PRACTICE: TELEVISION BROADCASTING FOURTH-QUARTER SALES INCREASED 5.1% TO PS.7,243.7 MILLION COMPARED WITH PS.6,889.4 MILLION IN THE SAME PERIOD OF 2010. FOUR OF THE TOP-FIVE-RATED SHOWS TRANSMITTED IN MEXICO THROUGH BROADCAST TELEVISION DURING THE QUARTER WERE PRODUCED AND TRANSMITTED BY TELEVISA. FULL-YEAR SALES MET OUR FULL-YEAR GUIDANCE, INCREASING MARGINALLY BY 0.3% TO PS.22,829.2 MILLION COMPARED WITH PS.22,750.1 MILLION IN 2010. THESE RESULTS WERE ACHIEVED DESPITE AN UNFAVORABLE COMPARISON WITH 2010. DURING THE YEAR, TELEVISA’S CONTENT CONTINUED TO OUTPERFORM. THE FINAL EPISODE OF THE NOVELA “TERESA” WAS THE HIGHEST-RATED PROGRAM TRANSMITTED IN MEXICO THROUGH BROADCAST TELEVISION DURING THE YEAR. ADDITIONALLY, EIGHT OF THE TOP-TEN-RATED SHOWS ON OVER-THE-AIR TELEVISION IN MEXICO WERE PRODUCED AND TRANSMITTED BY TELEVISA. UPFRONT DEPOSITS REPRESENTED 72.5% OF REVENUES DURING THE YEAR; THE REMAINING WERE SALES IN THE SPOT MARKET. FOURTH-QUARTER OPERATING SEGMENT INCOME INCREASED 3.5% TO PS.3,560.2 MILLION COMPARED WITH PS.3,438.2 MILLION IN THE SAME PERIOD OF 2010, AND THE MARGIN WAS 49.1%. FULL-YEAR OPERATING SEGMENT INCOME DECREASED 1.8% TO PS.10,524.3 MILLION COMPARED WITH PS.10,714.3 MILLION IN 2010; HOWEVER, THE MARGIN WAS IN LINE WITH GUIDANCE AT 46.1%. PAY TELEVISION NETWORKS FOURTH-QUARTER SALES INCREASED 23.3% TO PS.1,058.3 MILLION COMPARED WITH PS., DRIVEN MAINLY BY THE SUCCESS OF OUR PAY-TV CHANNELS, AND THE GROWTH OF PAY-TV PENETRATION IN MEXICO. FULL-YEAR SALES INCREASED 13.9% TO PS.3,584.8 MILLION COMPARED WITH PS.3,146.2 MILLION IN 2010. THE ANNUAL INCREASE WAS DRIVEN BY HIGHER REVENUES FROM CHANNELS SOLD MAINLY IN MEXICO AND LATIN AMERICA, AS WELL AS HIGHER ADVERTISING SALES, WHICH REPRESENTED IN 2011 24.1% OF SEGMENT REVENUE, UP FROM 22.7% IN 2010. THESE RESULTS NO LONGER INCLUDE THE CONSOLIDATION OF TUTV, WHICH WAS SOLD TO UNIVISION AS PART OF THE DEAL CLOSED IN 2010. EXCLUDING THE CONTRIBUTION TO REVENUES OF TUTV IN 2010 RESULTS, GROWTH IN OUR PAY TELEVISION NETWORKS SEGMENT WAS 20.7%. DURING THE YEAR, TELEVISA SUCCESSFULLY ADDED “TIIN” TO ITS PORTFOLIO OF CHANNELS. THIS NEW NETWORK TARGETS YOUNG TEENAGERS AND COMPLEMENTS OUR EXISTING PORTFOLIO OF PAY-TV CHANNELS. FOURTH-QUARTER OPERATING SEGMENT INCOME INCREASED 3.1% TO PS., AND THE MARGIN WAS 50.1%. THE CHANGE IN MARGIN MAINLY REFLECTED THE LAUNCH OF “TIIN”, HIGH-DEFINITION CHANNELS, THE COST OF “DECOS” IN ORDER TO RECEIVE HIGH-DEFINITION SIGNALS, AND SOME EXCLUSIVE SOCCER MATCHES. FULL-YEAR OPERATING SEGMENT INCOME INCREASED 11.2% TO PS.1,803.9 MILLION COMPARED WITH PS.1,, AND THE MARGIN WAS 50.3%. THESE RESULTS REFLECT HIGHER REVENUE AND THE ABSENCE OF COSTS AND EXPENSES RELATED TO I) FOROTV, WHICH IS NOW PART OF TELEVISION BROADCASTING; II) THE TRANSMISSION OF THE WORLD CUP BY TDN IN 2010; AND III) TUTV, WHICH IS NO LONGER CONSOLIDATED. THIS WAS PARTIALLY OFFSET BY AN INCREASE IN THE COST OF CONTENT, MAINLY AS A RESULT OF THE LAUNCH OF “TIIN” AND MORE IN-HOUSE PRODUCTIONS. PROGRAMMING EXPORTS FOURTH-QUARTER SALES INCREASED 34.5% TO PS.1,358.8 MILLION COMPARED WITH PS.1,010.2 MILLION IN THE SAME PERIOD OF 2010. THE ROYALTY FROM UNIVISION INCREASED 36.7%. FULL-YEAR SALES INCREASED 31.3% TO PS.4,038.7 MILLION COMPARED WITH PS.3,074.8 MILLION IN 2010. THE GROWTH WAS ATTRIBUTABLE TO AN INCREASE IN ROYALTIES FROM UNIVISION, FROM US$156.1 MILLION IN 2$224.9 MILLION IN 2011. THIS REFLECTS THE ONGOING RATINGS SUCCESS OF UNIVISION, AND THE FAVORABLE IMPACT OF THE REVISED ROYALTY STRUCTURE. ADDITIONALLY, DURING THE SECOND-HALF OF THE YEAR, WE RECEIVED REVENUES FROM NETFLIX. FOURTH-QUARTER OPERATING SEGMENT INCOME INCREASED 35.1% TO PS.734.9 MILLION COMPARED WITH PS.543.9 MILLION IN THE SAME PERIOD OF 2010, AND THE MARGIN REACHED 54.1%. FULL-YEAR OPERATING SEGMENT INCOME INCREASED 40.7% TO PS.2,116.3 MILLION COMPARED WITH PS.1,503.6 MILLION IN 2010, AND THE MARGIN WAS 52.4%. THESE RESULTS REFLECT HIGHER SALES THAT WERE PARTIALLY OFFSET BY HIGHER AMORTIZATIONS OF CO-PRODUCED AND EXPORTABLE PROGRAMMING, INCLUDING “LA FEA MÁS BELLA” AND “REBELDE”. PUBLISHING FOURTH-QUARTER SALES INCREASED 3.3% TO PS.975.4 MILLION COMPARED WITH PS.944.4 MILLION IN 2010. THESE RESULTS REFLECT MAINLY STRONGER CIRCULATION REVENUE ABROAD THAT WAS PARTIALLY OFFSET BY LOWER ADVERTISING REVENUES IN MEXICO AND ABROAD. FULL-YEAR SALES DECREASED 1.2% TO PS.3,191.8 MILLION COMPARED WITH PS.3,229.6 MILLION IN 2010. THIS DECREASE REFLECTS MAINLY A DECREASE IN CIRCULATION AND ADVERTISING REVENUE IN MEXICO, WHICH WAS PARTIALLY OFFSET BY AN INCREASE IN ADVERTISING REVENUE ABROAD. FOURTH-QUARTER OPERATING SEGMENT INCOME DECREASED 9.8% TO PS., AND THE MARGIN WAS 16.3%. FULL-YEAR OPERATING SEGMENT INCOME INCREASED 6.4% TO PS.452.6 MILLION COMPARED WITH PS.425.3 MILLION IN 2010, AND THE MARGIN IMPROVED TO 14.2%. THIS INCREASE REFLECTS LOWER PAPER AND PRINTING COSTS AND OUR ONGOING STRICT CONTROL ON OPERATING EXPENSES. SKY FOURTH-QUARTER SALES INCREASED 11.2% TO PS.3,196.1 MILLION COMPARED WITH PS.2,874.7 MILLION IN THE SAME PERIOD OF 2010. DURING THE QUARTER, SKY ADDED A TOTAL OF , MAINLY IN MEXICO. FULL-YEAR SALES INCREASED 10.9% TO PS.12,479.2 MILLION COMPARED WITH PS.11,248.2 MILLION IN 2010. THE ANNUAL INCREASE WAS DRIVEN BY SOLID GROWTH IN THE SUBSCRIBER BASE BY MORE THAN 964 THOUSAND, EXPLAINED MAINLY BY THE CONTINUED SUCCESS OF SKY´S LOW-COST OFFERINGS. SKY’S ATTRACTIVE AND EXCLUSIVE CONTENT OFFERINGS INCLUDED SOME OF THE MOST IMPORTANT SOCCER TOURNAMENTS, SUCH AS THE “COPA DE ORO” AND “COPA AMÉRICA”. AS OF DECEMBER 31, 2011, THE NUMBER OF GROSS ACTIVE SUBSCRIBERS INCREASED TO 4,008,374 (INCLUDING 157,), COMPARED WITH 3,044,028 (INCLUDING 149,) AS OF DECEMBER 31, 2010. SKY CLOSED THE YEAR WITH MORE THAN FOURTH-QUARTER OPERATING SEGMENT INCOME INCREASED 10.8% TO PS.1,410.9 MILLION COMPARED WITH PS.1,273.9 MILLION IN THE SAME PERIOD OF 2010, AND THE MARGIN WAS 44.1%. FULL-YEAR OPERATING SEGMENT INCOME INCREASED 14.1% TO PS.5,790.3 MILLION COMPARED WITH PS.5,074.5 MILLION IN 2010, AND THE MARGIN INCREASED TO 46.4%. THIS INCREASE REFLECTS HIGHER SALES AS WELL AS THE ABSENCE OF AMORTIZATION COSTS RELATED TO THE EXCLUSIVE TRANSMISSION OF CERTAIN 2 CABLE AND TELECOM FOURTH-QUARTER SALES INCREASED 16% TO PS.3,678.1 MILLION COMPARED WITH PS.3,171.2 MILLION IN THE SAME PERIOD OF 2 FULL-YEAR SALES INCREASED 15.4% TO PS.13,635.4 MILLION COMPARED WITH PS.11,814.2 MILLION IN 2010. THIS INCREASE WAS ATTRIBUTABLE MAINLY TO THE ADDITION OF MORE THAN (RGUS) IN CABLEVISIÓN, CABLEMÁS, AND TVI DURING THE YEAR AS A RESULT OF THE SUCCESS OF OUR COMPETITIVE OFFERINGS. DURING THE YEAR, CABLEVISIÓN, CABLEMÁS, TVI AND BESTEL NET SALES INCREASED 12.3%, 16.3%, 17.2% AND 19.6%, RESPECTIVELY. THE FOLLOWING INFORMATION SETS FORTH THE BREAKDOWN OF SUBSCRIBERS FOR EACH OF OUR THREE CABLE AND TELECOM SUBSIDIARIES AS OF DECEMBER 31, 2011: THE SUBSCRIBER BASE OF CABLEVISIÓN OF VIDEO, BROADBAND AND TELEPHONY AS OF DECEMBER 31, 2011, AMOUNTED TO 727,235, 408,,340, RESPECTIVELY. THE SUBSCRIBER BASE OF CABLEMÁS OF VIDEO, BROADBAND AND TELEPHONY AS OF DECEMBER 31, 2011, AMOUNTED TO 1,085,173, 466,,160, RESPECTIVELY. THE SUBSCRIBER BASE OF TVI OF VIDEO, BROADBAND AND TELEPHONY AS OF DECEMBER 31, 2011, AMOUNTED TO 370,411, 191,,360, RESPECTIVELY. THE RGUS OF CABLEVISIÓN, CABLEMÁS AND TVI AS OF DECEMBER 31, 2011, AMOUNTED TO 1,386,983, 1,818,,177, RESPECTIVELY. FOURTH-QUARTER OPERATING SEGMENT INCOME INCREASED 27.8% TO PS.1,398.1 MILLION COMPARED WITH PS.1,, AND THE MARGIN INCREASED TO 38%. THE MARGINS WERE PARTICULARLY STRONG IN BESTEL. THIS INCREASE WAS DRIVEN BY LOWER INTERCONNECTION RATES AND A LARGER CUSTOMER BASE. FULL-YEAR OPERATING SEGMENT INCOME INCREASED 22% TO PS.4,768.3 MILLION COMPARED WITH PS.3,907.2 MILLION IN 2010, AND THE MARGIN INCREASED TO 35%. THESE RESULTS REFLECT CONTINUED GROWTH IN THE CABLE PLATFORMS, AND STRONG MARGINS AT BESTEL. THESE FAVORABLE VARIANCES WERE PARTIALLY OFFSET BY AN INCREASE IN ADVERTISING SPENDING DURING THE YEAR. THE FOLLOWING INFORMATION SETS FORTH THE BREAKDOWN OF REVENUES AND OPERATING SEGMENT INCOME, EXCLUDING CONSOLIDATION ADJUSTMENTS, FOR OUR FOUR CABLE AND TELECOM SUBSIDIARIES FOR 2: THE REVENUES FOR 2ÓN, CABLEMÁS, TVI AND BESTEL AMOUNTED TO PS.4,391.4 MILLION, PS.4,726.2 MILLION, PS.2,172.7 MILLION AND PS.2,727 MILLION, RESPECTIVELY, COMPARED WITH PS.3,910.2 MILLION, PS.4,065.2 MILLION, PS.1,854.5 MILLION AND PS.2,280.3 MILLION, RESPECTIVELY, IN 2010. THE OPERATING SEGMENT INCOME FOR 2ÓN, CABLEMÁS, TVI AND BESTEL AMOUNTED TO PS.1,697.2 MILLION, PS.1,806.1 MILLION, PS.926.2 MILLION AND PS.573.4 MILLION, RESPECTIVELY, COMPARED WITH PS.1,505.1 MILLION, PS.1,523.2 MILLION, PS.764.4 MILLION AND PS.318 MILLION, RESPECTIVELY, IN 2010. THESE RESULTS DO NOT INCLUDE CONSOLIDATION ADJUSTMENTS IN 2, COMPARED WITH PS., WHICH ARE CONSIDERED IN THE CONSOLIDATED RESULTS OF CABLE AND TELECOM. OTHER BUSINESSES FOURTH-QUARTER SALES INCREASED 7.8% TO PS.1,125.5 MILLION COMPARED WITH PS.1,043.8 MILLION IN THE SAME PERIOD OF 2-FILM DISTRIBUTION, TELEVISA INTERACTIVE MEDIA, AND RADIO BUSINESSES. FULL-YEAR SALES INCREASED 8.2% TO PS.4,126.6 MILLION COMPARED WITH PS.3,812.3 MILLION IN 2010. BUSINESSES THAT PERFORMED WELL INCLUDE FEATURE-FILM DISTRIBUTION, SOCCER, AND GAMING. THE RESULTS OF GAMING WERE DRIVEN BY THE SUCCESS IN THE LAUNCH OF NEW GAMES. THE SOCCER BUSINESS BENEFITED FROM THE CONSOLIDATION OF THE TEAMS NECAXA AND SAN LUIS. FINALLY, THE FEATURE-FILM DISTRIBUTION BUSINESS DISTRIBUTED HITS SUCH AS “SALVANDO AL SOLDADO PÉREZ” AND “LA LEYENDA DE LA LLORONA”. FOURTH-QUARTER OPERATING SEGMENT LOSS DECREASED 37.9% TO A LOSS OFPS.66.5 MILLION COMPARED WITH A LOSS OF PS.107.1 MILLION IN THE SAME PERIOD OF 2010. FULL-YEAR OPERATING SEGMENT LOSS DECREASED 35.5% TO PS.118.7 MILLION COMPARED WITH PS., REFLECTING OPERATING INCOME INSTEAD OF LOSSES IN OUR GAMING AND INTERNET BUSINESSES, AS WELL AS AN INCREASE IN THE OPERATING INCOME OF OUR RADIO BUSINESS. INTERSEGMENT OPERATIONS INTERSEGMENT OPERATIONS FOR 2, RESPECTIVELY. CORPORATE EXPENSES SHARE-BASED COMPENSATION EXPENSE IN 2, RESPECTIVELY, AND WAS ACCOUNTED FOR AS CORPORATE EXPENSE. SHARE-BASED COMPENSATION EXPENSE IS MEASURED AT FAIR VALUE AT THE TIME THE EQUITY BENEFITS ARE GRANTED TO OFFICERS AND EMPLOYEES, AND IS RECOGNIZED OVER THE VESTING PERIOD. NON-OPERATING RESULTS OTHER EXPENSE, NET OTHER EXPENSE, NET, INCREASED BY PS.72.8 MILLION, OR 12.8%, TO PS., 2011, COMPARED WITH PS.567.2 MILLION FOR THE YEAR ENDED DECEMBER 31, 2010. THE INCREASE REFLECTED PRIMARILY THE ABSENCE OF GAINS GENERATED IN2, A LOW-COST CARRIER AIRLINE, AND TUTV, A DISTRIBUTOR OF OUR SPANISH-SPEAKING PROGRAMMING PACKAGES IN THE UNITED STATES.THESE UNFAVORABLE VARIANCES WERE PARTIALLY OFFSET PRIMARILY BY A REDUCTION OF FINANCIAL ADVISORY AND PROFESSIONAL SERVICES EXPENSES, A LOWER LOSS ON DISPOSITION OF PROPERTY AND EQUIPMENT, AND THE ABSENCE OF EXPENSES RELATED TO AN IMPAIRMENT ADJUSTMENT MADE TO THE CARRYING VALUE OF GOODWILL IN OUR PUBLISHING SEGMENT AND THE REFINANCING OF DEBT OF CABLEMÁS IN 2010. OTHER EXPENSE, NET, IN THE YEAR ENDED DECEMBER 31, 2, LOSS ON DISPOSITION OF PROPERTY AND EQUIPMENT, AND DONATIONS. INTEGRAL COST OF FINANCING THE NET EXPENSE ATTRIBUTABLE TO INTEGRAL COST OF FINANCING INCREASED BY PS.1,114.1 MILLION, OR 36.8%, TO PS.4,142.7 MILLION FOR THE YEAR ENDED DECEMBER 31, 2,028.6 MILLION FOR THE YEAR ENDED DECEMBER 31, 2010. THIS INCREASE REFLECTED PRIMARILY I) A PS.697.4 MILLION INCREASE IN INTEREST EXPENSE, DUE MAINLY TO A HIGHER AVERAGE PRINCIPAL AMOUNT OF LONG-TERM DEBT IN 2011; AND II) A PS.515.7 MILLION INCREASE IN FOREIGN UNHEDGED EXCHANGE LOSS RESULTING PRIMARILY FROM THE UNFAVORABLE EFFECT OF A 13.1% DEPRECIATION OF THE MEXICAN PESO AGAINST THE US DOLLAR IN 2% APPRECIATION IN 2, WHICH IS EXPLAINED PRIMARILY BY OUR INVESTMENT IN DEBENTURES ISSUED BY BROADCASTING MEDIA PARTNERS, INC. (“BMP”) AND GSF TELECOM HOLDINGS, S.A.P.I. DE C.V. (“GSF”), THE CONTROLLING COMPANIES OF UNIVISION COMMUNICATIONS INC. (“UNIVISION”) AND GRUPO IUSACELL, S.A. DE C.V. (“IUSACELL”), RESPECTIVELY, IN 2011, WHICH EFFECT WAS PARTIALLY OFFSET BY A LOWER AVERAGE AMOUNT OF CASH AND CASH EQUIVALENTS IN 2011. EQUITY IN LOSSES OF AFFILIATES, NET EQUITY IN LOSSES OF AFFILIATES, NET, INCREASED BY PS.237.5 MILLION TO PS.449.4 MILLION IN 2, A FREE-TO-AIR TELEVISION CHANNEL IN SPAIN, AND BMP, THE CONTROLLING COMPANY OF UNIVISION, WHICH EFFECT WAS PARTIALLY OFFSET BY AN INCREASE IN EQUITY IN EARNINGS OF OCEN, A LIVE-ENTERTAINMENT VENTURE IN MEXICO. INCOME TAXES INCOME TAXES INCREASED BY PS.150.8 MILLION, OR 4.6%, TO PS.3,409.8 MILLION IN 2,259MILLION IN 2010. THIS INCREASE REFLECTED PRIMARILY A HIGHER EFFECTIVE INCOME TAX RATE. NON-CONTROLLING INTEREST NET INCOME NON-CONTROLLING INTEREST NET INCOME INCREASED BY PS.458 MILLION, OR 55%, TO PS.1,290.5 MILLION IN 2011, FROM PS.832.5 MILLION IN 2010. THIS INCREASE REFLECTED PRIMARILY A HIGHER PORTION OF CONSOLIDATED NET INCOME ATTRIBUTABLE TO INTERESTS HELD BY NON-CONTROLLING EQUITY OWNERS IN OUR CABLE AND TELECOM AND SKY SEGMENTS. OTHER RELEVANT INFORMATION CAPITAL EXPENDITURES AND INVESTMENTS DURING 2011, WE INVESTED APPROXIMATELY US$, PLANT, AND EQUIPMENT AS CAPITAL EXPENDITURES, INCLUDING APPROXIMATELY US$406.1 MILLION FOR OUR CABLE AND TELECOM SEGMENT, US$241.6 MILLION FOR OUR SKY SEGMENT, AND US$143.3 MILLION FOR OUR TELEVISION BROADCASTING SEGMENT AND OTHER BUSINESSES. OUR INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT IN OUR CABLE AND TELECOM SEGMENT DURING 2$132.8 MILLION FOR CABLEVISIÓN, US$ÁS, US$65.4 MILLION FOR TVI, AND US$65.9 MILLION FOR BESTEL. IN OCTOBER 2011, WE MADE A CASH PAYMENT IN THE AMOUNT OF US$450 MILLION (PS.6,056.8 MILLION) IN CONNECTION WITH OUR INVESTMENT IN DEBENTURES OF GSF, THE CONTROLLING COMPANY OF IUSACELL, IN THE AGGREGATE AMOUNT OF US$1,565 MILLION (PS.19,229.1 MILLION). IN THE FOURTH QUARTER 2011, WE ENTERED INTO AGREEMENTS TO BUY FROM EXISTING STOCKHOLDERS AN ADDITIONAL 219,$49.1 MILLION (PS.669.4 MILLION). AS A RESULT OF THIS ACQUISITION,WE INCREASED OUR EQUITY STAKE IN BMP FROM 5% TO 7.1%. DEBT AND CAPITAL LEASE OBLIGATIONS THE TOTAL CONSOLIDATED DEBT AMOUNTED TO PS.56,,964.8 MILLION AS OF DECEMBER 31, 2, RESPECTIVELY, WHICH INCLUDED A CURRENT PORTIONOF LONG-TERM DEBT IN THE AMOUNT OF PS.1,,469.1 MILLION, RESPECTIVELY. ADDITIONALLY,WE HAD CAPITAL LEASE OBLIGATIONS IN THE AMOUNT OF PS.583.7 MILLION AND PS.629.8 MILLION AS OF DECEMBER 31, 2, RESPECTIVELY, WHICH INCLUDED A CURRENT PORTION OF PS.381.9 MILLIONAND PS.280.1 MILLION, RESPECTIVELY. AS OF DECEMBER 31, 2011, OUR CONSOLIDATED NET DEBT POSITION (TOTAL DEBT LESS CASH AND CASH EQUIVALENTS, TEMPORARY INVESTMENTS, AND NONCURRENT HELD-TO-MATURITY AND AVAILABLE-FOR-SALE INVESTMENTS) WAS PS.31,772.7 MILLION. CASH AND CASH EQUIVALENTS AND TEMPORARY INVESTMENTS AS OF DECEMBER 31, 2,698.5 MILLION, WHILE THE AGGREGATE AMOUNT OF NONCURRENT HELD-TO-MATURITY AND AVAILABLE-FOR-SALE INVESTMENTS, AS OF THE SAME DATE, AMOUNTED TO PS.3,355.8 MILLION. SHARES OUTSTANDING AS OF DECEMBER 31, 2, OUR SHARES OUTSTANDING AMOUNTED TO 330,862.1 MILLION AND 325,, RESPECTIVELY, AND OUR CPO EQUIVALENTS OUTSTANDING AMOUNTED TO 2,827.9 MILLION AND 2,, RESPECTIVELY. NOT ALL OF OUR SHARES ARE IN THE FORM OF CPOS. THE NUMBER OF CPO EQUIVALENTS IS CALCULATED BY DIVIDING THE NUMBER OF SHARES OUTSTANDING BY 117. AS OF DECEMBER 31, 2, THE GDS (GLOBAL DEPOSITARY SHARES) EQUIVALENTS OUTSTANDING AMOUNTED TO 565.6 MILLION AND 555.6 MILLION GDS EQUIVALENTS, RESPECTIVELY. THE NUMBER OF GDS EQUIVALENTS IS CALCULATED BY DIVIDING THE NUMBER OF CPO EQUIVALENTS BY FIVE. ABOUT TELEVISA GRUPO TELEVISA, S.A.B., IS THE LARGEST MEDIA COMPANY IN THE SPANISH-SPEAKING WORLD BASED ON ITS MARKET CAPITALIZATION AND A MAJOR PARTICIPANT IN THE INTERNATIONAL ENTERTAINMENT BUSINESS. IT HAS INTERESTS IN TELEVISION PRODUCTION AND BROADCASTING, PRODUCTION OF PAY-TELEVISION NETWORKS, INTERNATIONAL DISTRIBUTION OF TELEVISION PROGRAMMING, DIRECT-TO-HOME SATELLITE SERVICES, CABLE TELEVISION AND TELECOMMUNICATION SERVICES, MAGAZINE PUBLISHING AND DISTRIBUTION, RADIO PRODUCTION AND BROADCASTING, PROFESSIONAL SPORTS AND LIVE ENTERTAINMENT, FEATURE-FILM PRODUCTION AND DISTRIBUTION, THE OPERATION OF A HORIZONTAL INTERNET PORTAL, AND GAMING. DISCLAIMER THIS ANNEX CONTAINS FORWARD-LOOKING STATEMENTS REGARDING THE COMPANY’S RESULTS AND PROSPECTS. ACTUAL RESULTS COULD DIFFER MATERIALLY FROM THESE STATEMENTS. THE FORWARD-LOOKING STATEMENTS IN THIS ANNEX SHOULD BE READ IN CONJUNCTION WITH THE FACTORS DESCRIBED IN “ITEM 3. KEY INFORMATION – FORWARD-LOOKING STATEMENTS” IN THE COMPANY’S ANNUAL REPORT ON FORM 20-F, WHICH, AMONG OTHERS, COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE CONTAINED IN FORWARD-LOOKING STATEMENTS MADE IN THIS ANNEX AND IN ORAL STATEMENTS MADE BY AUTHORIZED OFFICERS OF THE COMPANY. READERS ARE CAUTIONED NOT TO PLACE UNDUE RELIANCE ON THESE FORWARD-LOOKING STATEMENTS, WHICH SPEAK ONLY AS OF THEIR DATES. THE COMPANY UNDERTAKES NO OBLIGATION TO PUBLICLY UPDATE OR REVISE ANY FORWARD-LOOKING STATEMENTS, WHETHER AS A RESULT OF NEW INFORMATION, FUTURE EVENTS OR OTHERWISE. FINANCIAL STATEMENT NOTES CONSOLIDATED Final Printing GRUPO TELEVISA, S.A.B. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 (IN THOUSANDS OF MEXICAN PESOS, EXCEPT PER CPO AND PER SHARE AMOUNTS) 1.ACCOUNTING POLICIES: THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OF GRUPO TELEVISA, S.A.B. (THE "COMPANY") AND ITS CONSOLIDATED ENTITIES (COLLECTIVELY, THE "GROUP"), AS OF DECEMBER 31, 2, AND FOR THE YEARS ENDED ON THOSE DATES, ARE UNAUDITED. IN THE OPINION OF MANAGEMENT, ALL ADJUSTMENTS (CONSISTING PRINCIPALLY OF NORMAL RECURRING ADJUSTMENTS) NECESSARY FOR A FAIR PRESENTATION OF THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS HAVE BEEN INCLUDED THEREIN. FOR PURPOSES OF THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS, CERTAIN INFORMATION AND DISCLOSURES, NORMALLY INCLUDED IN FINANCIAL STATEMENTS PREPARED IN ACCORDANCE WITH MEXICAN FINANCIAL REPORTING STANDARDS (“MEXICAN FRS”), HAVE BEEN CONDENSED OR OMITTED. THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SHOULD BE READ IN CONJUNCTION WITH THE GROUP'S CONSOLIDATED AND AUDITED FINANCIAL STATEMENTS AND NOTES THERETO FOR THE YEAR ENDED DECEMBER 31, 2010, WHICH INCLUDE, AMONG OTHER DISCLOSURES, THE GROUP'S MOST SIGNIFICANT ACCOUNTING POLICIES, WHICH HAVE BEEN APPLIED ON A CONSISTENT BASIS FOR THE YEAR ENDED DECEMBER 31, 2011. IN THE FIRST QUARTER OF 2009, THE MEXICAN BANK AND SECURITIES COMMISSION (“COMISIÓN NACIONAL BANCARIA Y DE VALORES”) ISSUED REGULATIONS FOR LISTED COMPANIES IN MEXICO REQUIRING THE ADOPTION OF INTERNATIONAL FINANCIAL REPORTING STANDARDS (“IFRS”) ISSUED BY THE INTERNATIONAL ACCOUNTING STANDARDS BOARD (“IASB”) TO REPORT COMPARATIVE FINANCIAL INFORMATION FOR PERIODS BEGINNING NO LATER THAN JANUARY 1, 2012. IN 2010, THE GROUP IMPLEMENTED A PLAN TO COMPLY WITH THESE REGULATIONS AND START REPORTING ITS CONSOLIDATED FINANCIAL STATEMENTS IN ACCORDANCE WITH IFRS FOR PERIODS BEGINNING IN 2012 (SEE NOTE 16). 2.PROPERTY, PLANT AND EQUIPMENT: PROPERTY, PLANT AND EQUIPMENT AS OF DECEMBER 31 CONSISTED OF: BUILDINGS Ps. Ps. BUILDING IMPROVEMENTS TECHNICAL EQUIPMENT SATELLITE TRANSPONDERS FURNITURE AND FIXTURES TRANSPORTATION EQUIPMENT COMPUTER EQUIPMENT LEASEHOLD IMPROVEMENTS ACCUMULATED DEPRECIATION ) ) LAND CONSTRUCTION AND PROJECTS IN PROGRESS Ps. Ps. DEPRECIATION CHARGED TO INCOME FOR THE YEAR ENDED DECEMBER 31, 2,500,,697,642, RESPECTIVELY. 3. LONG-TERM DEBT SECURITIES: AS OF DECEMBER 31, THE GROUP'S CONSOLIDATED SHORT-TERM AND LONG-TERM DEBT SECURITIES OUTSTANDING WERE AS FOLLOWS: LONG-TERM DEBT SECURITIES THOUSANDS OF U.S. DOLLARS MEXICAN PESOS THOUSANDS OF U.S. DOLLARS MEXICAN PESOS 8.0% SENIOR NOTES DUE 2011 (A) U.S.$ - Ps. - U.S.$ Ps. 6.0% SENIOR NOTES DUE 2018 (A) 6.625% SENIOR NOTES DUE 2025 (A) 8.5% SENIOR NOTES DUE 2032 (A) 8.49% SENIOR NOTES DUE 2037 (A) - - 6.625% SENIOR NOTES DUE 2040 (A) 7.38%NOTES DUE 2020 (B) - - U.S.$ Ps. U.S.$ Ps. (A) THESE SENIOR NOTES ARE UNSECURED OBLIGATIONS OF THE COMPANY, RANK EQUALLY IN RIGHT OF PAYMENT WITH ALL EXISTING AND FUTURE UNSECURED AND UNSUBORDINATED INDEBTEDNESS OF THE COMPANY, AND ARE JUNIOR IN RIGHT OF PAYMENT TO ALL OF THE EXISTING AND FUTURE LIABILITIES OF THE COMPANY’S SUBSIDIARIES. INTEREST ON THE SENIOR NOTES DUE 2011, 2018, 2025, 2032, 2, INCLUDING ADDITIONAL AMOUNTS PAYABLE IN RESPECT OF CERTAIN MEXICAN WITHHOLDING TAXES, IS 8.41%, 6.31%, 6.97%, 8.94%, 8.93% AND 6.97% PER ANNUM, RESPECTIVELY, AND IS PAYABLE SEMI-ANNUALLY. THESE SENIOR NOTES MAY NOT BE REDEEMED PRIOR TO MATURITY, EXCEPT (I) IN THE EVENT OF CERTAIN CHANGES IN LAW AFFECTING THE MEXICAN WITHHOLDING TAX TREATMENT OF CERTAIN PAYMENTS ON THE SECURITIES, IN WHICH CASE THE SECURITIES WILL BE REDEEMABLE, AS A WHOLE BUT NOT IN PART, AT THE OPTION OF THE COMPANY; AND (II) IN THE EVENT OF A CHANGE OF CONTROL, IN WHICH CASE THE COMPANY MAY BE REQUIRED TO REDEEM THE SECURITIES AT 101% OF THEIR PRINCIPAL AMOUNT. ALSO, THE COMPANY MAY, AT ITS OWN OPTION, REDEEM THE SENIOR NOTES DUE 2018, 2025, 2, IN WHOLE OR IN PART, AT ANY TIME AT A REDEMPTION PRICE EQUAL TO THE GREATER OF THE PRINCIPAL AMOUNT OF THESE SENIOR NOTES OR THE PRESENT VALUE OF FUTURE CASH FLOWS, AT THE REDEMPTION DATE, OF PRINCIPAL AND INTEREST AMOUNTS OF THE SENIOR NOTES DISCOUNTED AT A FIXED RATE OF COMPARABLE U.S. OR MEXICAN SOVEREIGN BONDS. THE AGREEMENT OF THESE SENIOR NOTES CONTAINS COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN RESTRICTED SUBSIDIARIES ENGAGED IN TELEVISION BROADCASTING, PAY TELEVISION NETWORKS AND PROGRAMMING EXPORTS, TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. THE SENIOR NOTES DUE 2011, 2018, 2025, 2032, 2, THE COMPANY PAID AT ITS MATURITY THE REMAINING AMOUNT OF ITS 8.00% SENIOR NOTES DUE 2$72 MILLION (PS.898,776). (B) IN OCTOBER 2010, THE COMPANY ISSUED 7.38% NOTES (“CERTIFICADOS BURSÁTILES”) DUE 2(“BOLSA MEXICANA DE VALORES”) IN THE AGGREGATE PRINCIPAL AMOUNT OF PS.10,000,000. INTEREST ON THESE NOTES IS PAYABLE SEMI-ANNUALLY. THE COMPANY MAY, AT ITS OWN OPTION, REDEEM THESE NOTES, IN WHOLE OR IN PART, AT ANY SEMI-ANNUAL INTEREST PAYMENT DATE AT A REDEMPTION PRICE EQUAL TO THE GREATER OF THE PRINCIPAL AMOUNT OF THE OUTSTANDING NOTES AND THE PRESENT VALUE OF FUTURE CASH FLOWS, AT THE REDEMPTION DATE, OF PRINCIPAL AND INTEREST AMOUNTS OF THE NOTES DISCOUNTED AT A FIXED RATE OF COMPARABLE MEXICAN SOVEREIGN BONDS. THE AGREEMENT OF THESE NOTES CONTAINS COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN RESTRICTED SUBSIDIARIES APPOINTED BY THE COMPANY’S BOARD OF DIRECTORS, AND ENGAGED IN TELEVISION BROADCASTING, PAY TELEVISION NETWORKS AND PROGRAMMING EXPORTS, TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. 4.CONTINGENCIES: IN DECEMBER 2010, THE COMPANY AND UNIVISION COMMUNICATIONS INC. (“UNIVISION”) ANNOUNCED THE COMPLETION OF CERTAIN AGREEMENTS AMONG RELATED PARTIES BY WHICH, AMONG OTHER TRANSACTIONS, THE GROUP MADE AN INVESTMENT IN BROADCASTING MEDIA PARTNERS, INC. (“BMP”), THE CONTROLLING COMPANY OF UNIVISION, AND THE PROGRAM LICENSE AGREEMENT (“PLA”) BETWEEN TELEVISA AND UNIVISION WAS AMENDED AND EXTENDED THROUGH THE LATER OF 2-HALF YEARS AFTER TELEVISA HAS SOLD TWO-THIRDS OF ITS INITIAL INVESTMENT IN BMP. IN CONNECTION WITH THESE AGREEMENTS, A COUNTERCLAIM FILED BY UNIVISION IN OCTOBER 2006, WHEREBY IT SOUGHT A JUDICIAL DECLARATION THAT ON OR AFTER DECEMBER 19, 2006, PURSUANT TO THE PLA, TELEVISA MAY NOT TRANSMIT OR PERMIT OTHERS TO TRANSMIT ANY TELEVISION PROGRAMMING INTO THE UNITED STATES BY MEANS OF THE INTERNET, WAS DISMISSED. THERE ARE VARIOUS OTHER LEGAL ACTIONS AND CLAIMS PENDING AGAINST THE COMPANY, WHICH ARE FILED IN THE ORDINARY COURSE OF BUSINESS. IN THE OPINION OF THE COMPANY’S MANAGEMENT, NONE OF THESE ACTIONS AND CLAIMS ARE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE GROUP’S FINANCIAL STATEMENTS AS A WHOLE; HOWEVER, THE COMPANY IS UNABLE TO PREDICT THE OUTCOME OF ANY OF THESE LEGAL ACTIONS AND CLAIMS. 5.STOCKHOLDERS' EQUITY: THE COMPANY’S CAPITAL STOCK AS OF DECEMBER 31 IS ANALYZED AS FOLLOWS: NOMINAL Ps. Ps. CUMULATIVE INFLATION ADJUSTMENT (A) TOTAL CAPITAL STOCK Ps. Ps. (A) THE COMPANY DISCONTINUED RECOGNIZING THE EFFECTS OF INFLATION ON FINANCIAL INFORMATION ON JANUARY 1, 2008, IN ACCORDANCE WITH MEXICAN FRS. ON APRIL 29, 2011, THE COMPANY’S STOCKHOLDERS APPROVED (I) THE PAYMENT OF A DIVIDEND FOR AN AGGREGATE AMOUNT OF UP TO PS.1,036,664, WHICH CONSISTED OF PS.0.35 PER CPO AND PS.0.00299145, NOT IN THE FORM OF A CPO, WHICH WAS PAID IN CASH IN MAY 2,023,012; (II) THE MERGER OF CABLEMÁS INTO THE COMPANY ON APRIL 29, 2011, FOR WHICH REGULATORY APPROVALS WERE OBTAINED IN FEBRUARY AND JUNE 2011; (III) AN INCREASE IN THE CAPITAL STOCK OF THE COMPANY, WHICH CONSISTED OF 2,901,600,,800,000 CPOS, IN CONNECTION WITH THE MERGER OF CABLEMÁS INTO THE COMPANY, BY WHICH THE COMPANY INCREASED ITS INTEREST IN THE CABLEMÁS BUSINESS FROM 90.8% TO 100%; AND (IV) AN ADDITIONAL ISSUANCE OF 17,550,000,,000,000 CPOS, SUBJECT TO THE PREEMPTIVE RIGHTS OF EXISTING STOCKHOLDERS, WHICH WAS PRIMARILY PAID IN CASH BY THE SPECIAL PURPOSE TRUST OF THE COMPANY’S STOCK PURCHASE PLAN AND LONG-TERM RETENTION PLAN IN THE FOURTH QUARTER OF 2011 (SEE NOTE 13). IN AUGUST 2011, 118,, IN THE FORM OF 1,015 CPOS, WERE SUBSCRIBED AND PAID BY EXISTING STOCKHOLDERS UNDER PREEMPTIVE RIGHTS IN THE AMOUNT OF PS.71. ALSO, IN OCTOBER 2011, 17,549,881,, IN THE FORM OF 149,998,985 CPOS, WERE SUBSCRIBED AND PAID BY THE SPECIAL PURPOSE TRUST OF THE COMPANY’S STOCK PURCHASE PLAN AND LONG-TERM RETENTION PLAN IN THE AMOUNT OF PS.10,499,929. AS OF DECEMBER 31, 2011, THE NUMBER OF SHARES ISSUED, REPURCHASED AND OUTSTANDING IS PRESENTED AS FOLLOWS: ISSUED REPURCHASED OUTSTANDING SERIES “A” SHARES SERIES “B” SHARES SERIES “D” SHARES SERIES “L” SHARES AS OF DECEMBER 31, 2011, THE COMPANY’S SHARES REPURCHASED BY THE COMPANY, AND THE COMPANY’S SHARES HELD BY SPECIAL TRUSTS IN CONNECTION WITH THE COMPANY’S STOCK PURCHASE PLAN AND LONG-TERM RETENTION PLAN, ARE PRESENTED AS A CHARGE TO THE CONTROLLING INTEREST STOCKHOLDERS’ EQUITY,AS FOLLOWS: SERIES “A”, “B”, “D”, AND “L” SHARES IN THE FORM OF CPOS NOT IN THE FORM OF CPOS TOTAL NET COST REPURCHASE PROGRAM (1) - Ps. HELD BY A COMPANY’S TRUST(2) 23,586,078,789 7,981,685,673 31,567,764,462 13,037,629 ADVANCES FOR ACQUISITION OF SHARES (3) - - - Ps. DURING THE YEAR ENDED DECEMBER 31, 2011, THE COMPANY REPURCHASED 23,400,,000 CPOS, IN THE AGGREGATE AMOUNT OF PS.12,623. IN OCTOBER 2010, THE COMPANY’S STOCK PURCHASE PLAN AND LONG-TERM RETENTION PLAN WERE CONSOLIDATED UNDER A SINGLE SPECIAL PURPOSE TRUST. DURING THE FIRST HALF OF 2011, THE COMPANY RELEASED 320,443,,738,835 CPOS, IN THE AMOUNT OF PS.35,974, IN CONNECTION WITH THE STOCK PURCHASE PLAN. IN JANUARY 2011, THE COMPANY RELEASED 232,743,888 SHARES, IN THE FORM OF 1,989,264 CPOS, IN THE AMOUNT OF PS.19,097, IN CONNECTION WITH THE LONG-TERM RETENTION PLAN. ALSO, IN APRIL 2011, THE COMPANY RELEASED 2,418,188,526 SHARES, IN THE FORM OF 20,668,,100,000 SHARES, NOT IN THE FORM OF CPOS, IN THE AMOUNT OF PS.640,,234, RESPECTIVELY, IN CONNECTION WITH THE LONG-TERM RETENTION PLAN. IN ADDITION, DURING THE YEAR ENDED DECEMBER 31 2011, THIS TRUST ACQUIRED 400,725,, IN THE FORM OF 3,425,000 CPOS, IN THE AMOUNT OF PS.184,17,549,881,, IN THE FORM OF 149,998,985 CPOS, IN THE AMOUNT OF PS.10,499,929. IN CONNECTION WITH THE COMPANY’S STOCK PURCHASE PLAN AND LONG-TERM RETENTION PLAN. THE GROUP ACCRUED IN THE STOCKHOLDERS’ EQUITY ATTRIBUTABLE TO THE CONTROLLING INTEREST A SHARE-BASED COMPENSATION EXPENSE OF PS.649,, 2011, WHICH AMOUNT WAS REFLECTED IN CONSOLIDATED OPERATING INCOME AS ADMINISTRATIVE EXPENSE (SEE NOTE 11). 6.RESERVE FOR REPURCHASE OF SHARES: NO RESERVE FOR REPURCHASE OF SHARES WAS OUTSTANDING AS OF DECEMBER 31, 2011. IN ACCORDANCE WITH THE MEXICAN SECURITIES LAW, ANY AMOUNT OF SHARES REPURCHASED AND HELD BY THE COMPANY SHOULD BE RECOGNIZED AS A CHARGE TO STOCKHOLDERS' EQUITY, AND ANY CANCELLATION OF SHARES REPURCHASED SHOULD BE RECOGNIZED AS A REDUCTION OF THE COMPANY'S CAPITAL STOCK ISSUED FOR AN AMOUNT PROPORTIONATE TO THE SHARES CANCELLED. 7.INTEGRAL RESULT OF FINANCING: INTEGRAL RESULT OF FINANCING FOR THE YEARS ENDED DECEMBER 31 CONSISTED OF: INTEREST EXPENSE (1) Ps. Ps. INTEREST INCOME ) ) FOREIGN EXCHANGE LOSS, NET (2) Ps. Ps. INTEREST EXPENSE INCLUDES IN 2,,420, RESPECTIVELY. FOREIGN EXCHANGE LOSS, NET, INCLUDES IN 2,,381, RESPECTIVELY. 8.DEFERRED TAXES: THE DEFERRED INCOME TAX LIABILITY AS OF DECEMBER 31 WAS DERIVED FROM: ASSETS: ACCRUED LIABILITIES Ps. Ps. GOODWILL TAX LOSS CARRYFORWARDS ALLOWANCE FOR DOUBTFUL ACCOUNTS CUSTOMER ADVANCES OTHER ITEMS LIABILITIES: INVENTORIES ) ) PROPERTY, PLANT AND EQUIPMENT, NET ) ) OTHER ITEMS ) ) TAX LOSSES OF SUBSIDIARIES, NET ) DEFERRED INCOME TAX OF MEXICAN COMPANIES DEFERRED TAX OF FOREIGN SUBSIDIARIES ASSETS TAX VALUATION ALLOWANCE ) ) FLAT RATE BUSINESS TAX ) DIVIDENDS DISTRIBUTED AMONG GROUP’S ENTITIES ) ) DEFERRED TAX LIABILITY Ps. ) Ps. ) TAX LIABILITYCURRENT PORTION Ps. ) Ps. ) TAX LIABILITYLONG-TERM ) Ps. ) Ps. ) 9.DISCONTINUED OPERATIONS: NO DISCONTINUED OPERATIONS, AS DEFINED BY MEXICAN FRS BULLETIN C-15, IMPAIRMENT IN THE VALUE OF LONG-LIVED ASSETS AND THEIR DISPOSAL, WERE RECOGNIZED IN INCOME FOR THE YEARS ENDED DECEMBER 31, 2 10.QUARTERLY NET RESULTS: THE QUARTERLY NET RESULTS FOR THE FOUR QUARTERS ENDED DECEMBER 31, 2: QUARTER ACCUMULATED QUARTER 1st / 11 Ps. 870,713 Ps. 870,713 2nd / 11 3rd / 11 4th / 11 11.INFORMATION BY SEGMENTS: INFORMATION BY SEGMENTS FOR THE YEARS ENDED DECEMBER 31, 2: TOTAL REVENUES INTERSEGMENT REVENUES CONSOLIDATED REVENUES SEGMENT PROFIT (LOSS) 2011: TELEVISION BROADCASTING Ps. Ps. Ps. Ps. PAY TELEVISION NETWORKS PROGRAMMING EXPORTS PUBLISHING SKY CABLE AND TELECOM OTHER BUSINESSES ) SEGMENTS TOTALS RECONCILIATION TO CONSOLIDATED AMOUNTS: ELIMINATIONS AND CORPORATE EXPENSES ) ) - ) DEPRECIATION AND AMORTIZATION EXPENSE - - - ) CONSOLIDATED TOTAL Ps. Ps. - Ps. Ps. (1 ) 2010: TELEVISION BROADCASTING Ps. Ps. Ps. Ps. PAY TELEVISION NETWORKS PROGRAMMING EXPORTS PUBLISHING SKY CABLE AND TELECOM OTHER BUSINESSES ) SEGMENT TOTALS RECONCILIATION TO CONSOLIDATED AMOUNTS: ELIMINATIONS AND CORPORATE EXPENSES ) ) - ) DEPRECIATION AND AMORTIZATION EXPENSE - - - ) CONSOLIDATED TOTAL Ps. Ps. - Ps. Ps. (1 ) CONSOLIDATED TOTALS REPRESENT CONSOLIDATED OPERATING INCOME. 12.INVESTMENTS: IN APRIL 2011, THE COMPANY MADE, THROUGH A WHOLLY-OWNED SUBSIDIARY,AN INVESTMENT OF (I) U.S.$37.5 MILLION (PS.442,001) IN EQUITY, REPRESENTING 1.093875% OF THE OUTSTANDING SHARES OF GSF TELECOM HOLDINGS, S.A.P.I. DE C.V. (“GSF”), THE CONTROLLING COMPANY OF GRUPO IUSACELL, S.A. DE C.V. (“IUSACELL”), A PROVIDER OF TELECOMMUNICATIONS SERVICES, PRIMARILY ENGAGED IN PROVIDING MOBILE SERVICES THROUGHOUT MEXICO; AND (II) U.S.$1,565 MILLION (PS.19,229,056) IN UNSECUREDDEBENTURES ISSUED BY GSF THAT ARE MANDATORILY CONVERTIBLE INTO SHARES OF STOCK OF GSF, SUBJECT TO REGULATORY APPROVAL AND OTHER CUSTOMARY CLOSING CONDITIONS. UPON CONVERSION OF THE DEBENTURES, THE EQUITY PARTICIPATION OF THE COMPANY IN GSF AND IUSACELL WILL BE 50%. IN ADDITION, THE COMPANY AGREED TO MAKE AN ADDITIONAL PAYMENT OF U.S.$, AS DEFINED, REACHES U.S.$3,, THE COMPANY AND THE OTHER OWNER OF GSF WILL HAVE EQUAL CORPORATE GOVERNANCE RIGHTS. IN CONNECTION WITH THIS INVESTMENT, THE GROUP MADE CASH PAYMENTS DURING THE SECOND AND THIRD QUARTERS OF 2$1,152.5 MILLION (PS.13,614,282) AND, IN OCTOBER 2011, IN THE AMOUNT OF U.S.$450 MILLION (PS.6,056,775). 13.OTHER STOCKHOLDERS TRANSACTIONS: IN FEBRUARY 2010, MARCH 2, THE HOLDING COMPANIES OF THE SKY SEGMENT PAID A DIVIDEND TO ITS EQUITY OWNERS IN THE AGGREGATE AMOUNT OF PS.500,000, PS.1,250,,000, RESPECTIVELY, OF WHICH PS.206,667, PS.516,,000, RESPECTIVELY,WERE PAID TO ITS NON-CONTROLLING EQUITY OWNERS. IN MARCH 2011, THE STOCKHOLDERS OF A MAJORITY-OWNED SUBSIDIARY OF THE COMPANY, EMPRESAS CABLEVISIÓN, S.A.B. DE C.V., APPROVED A CAPITAL CONTRIBUTION TO INCREASE THE CAPITAL STOCK OF THIS COMPANY IN THE AMOUNT OF PS.3,000,000, OF WHICH PS.1,469,-CONTROLLING INTEREST. ON APRIL 1, 2011, THE COMPANY ANNOUNCED AN AGREEMENT WITH THE NON-CONTROLLING STOCKHOLDERS OF CABLEMÁS TO ACQUIRE A 41.7% EQUITY INTEREST IN THIS ENTITY. IN CONNECTION WITH THIS AGREEMENT, (I) THE STOCKHOLDERS OF CABLEMÁS APPROVED ON MARCH 31, 2ÁS, BY WHICH A WHOLLY-OWNED SUBSIDIARY OF THE COMPANY INCREASED ITS EQUITY INTEREST IN CABLEMÁS FROM 58.3% TO 90.8%; (II) THE COMPANY’S STOCKHOLDERS APPROVED THE MERGER OF CABLEMÁS INTO THE COMPANY ON APRIL 29, 2011, BY WHICH THE COMPANY INCREASED ITS INTEREST IN THE CABLEMÁS BUSINESS FROM 90.8% TO 100%; AND (III) A FINAL REGULATORY APPROVAL WAS OBTAINED BY THE COMPANY IN JUNE 2011. THIS TRANSACTION HAD A TOTAL VALUE OF APPROXIMATELY PS.4,700 MILLION, INCLUDING THE MERGER OF CABLEMÁS INTO THE COMPANY (SEE NOTE 5). 14.FINANCING TRANSACTIONS: IN APRIL AND OCTOBER 2010, THE COMPANY REPAID AT ITS MATURITY A PORTION OF A BANK LOAN IN THE PRINCIPAL AMOUNT OF PS.1,000,000. IN OCTOBER 2010, THE COMPANY ISSUED PS.10,000,% NOTES DUE 2020, THROUGH THE MEXICAN STOCK EXCHANGE (SEE NOTE 3). IN NOVEMBER 2010, CABLEMÁS, A MAJORITY-OWNED SUBSIDIARY OF THE COMPANY, PREPAID ALL OF ITS OUTSTANDING LOAN FACILITY FOR AN AGGREGATE AMOUNT OF U.S.$50 MILLION (PS.622,118), INCLUDING ACCRUED INTEREST (SEE NOTE 3). IN MARCH 2011, EMPRESAS CABLEVISIÓN, S.A.B. DE C.V. PREPAID ALL OF ITS OUTSTANDING LOAN FACILITY IN THE PRINCIPAL AMOUNT OF U.S.$225 MILLION, AND RECEIVED A CASH AMOUNT OF U.S.$7.6 MILLION FOR THE LIQUIDATION OF A DERIVATIVE CONTRACT RELATED TO THIS LOAN. IN MARCH 2011, THE COMPANY ENTERED INTO LONG-TERM CREDIT AGREEMENTS WITH FOUR MEXICAN BANKS IN THE AGGREGATE PRINCIPAL AMOUNT OFPS.8,600,000, WITH AN ANNUAL INTEREST RATE BETWEEN8.09% AND 9.4%, PAYABLE ON A MONTHLY BASIS, AND PRINCIPAL MATURITIES BETWEEN 2, THE COMPANY IS REQUIRED TO (A) MAINTAIN CERTAIN FINANCIAL COVERAGE RATIOS RELATED TO INDEBTEDNESS AND INTEREST EXPENSE; AND (B) COMPLY WITH THE RESTRICTIVE COVENANT ON SPIN-OFFS, MERGERS AND SIMILAR TRANSACTIONS. 15.OTHER TRANSACTIONS: IN CONNECTION WITH A 15-YEAR SERVICE AGREEMENT FOR 24 TRANSPONDERS ON INTELSAT’S SATELLITE IS-16 AMONG SKY, SKY BRASIL SERVICOS LTDA., INTELSAT AND AN AFFILIATE, THE GROUP RECORDED IN 2-TIME FIXED FEE IN THE AGGREGATE AMOUNT OF U.S.$138.6 MILLION (PS.1,697,711), OF WHICH U.S.$27.7 MILLION AND U.S.$110.9 MILLION WERE PAID IN THE FIRST QUARTER OF 2, RESPECTIVELY. IN MARCH 2010, SKY REACHED AN AGREEMENT WITH A SUBSIDIARY OF INTELSAT TO LEASE 24 TRANSPONDERS ON INTELSAT IS-21 SATELLITE, WHICH WILL BE MAINLY USED FOR SIGNAL RECEPTION AND RETRANSMISSION SERVICES OVER THE SATELLITE’S ESTIMATED 15-YEAR SERVICE LIFE. IS-21 INTENDS TO REPLACE INTELSAT IS-9 AS SKY’S PRIMARY TRANSMISSION SATELLITE AND IS CURRENTLY EXPECTED TO START SERVICE IN THE THIRD QUARTER OF 2012. THE LEASE AGREEMENT FOR 24 TRANSPONDERS ON IS-21 CONTEMPLATES A MONTHLY PAYMENT OF U.S.$3.0 MILLION TO BE PAID BY SKY BEGINNING IN SEPTEMBER 2012. 16.INITIAL REPORTING OF FINANCIAL INFORMATION IN ACCORDANCE WITH IFRS THROUGH DECEMBER 31, 2011, THE GROUP’S CONSOLIDATED FINANCIAL STATEMENTS WERE PRESENTED IN ACCORDANCE WITH MEXICAN FRS, WHICH DIFFERS IN CERTAIN RESPECTS FROM IFRS, WHICH ARE THE STANDARDS TO BE USED BY THE GROUP FOR FINANCIAL REPORTING PURPOSES BEGINNING IN THE FIRST QUARTER OF 2012 (SEE NOTE 1). THE PRINCIPAL DIFFERENCES BETWEEN MEXICAN FRS AND IFRS ARE PRESENTED BELOW, AS THEY RELATE TO THE GROUP’S INITIAL ADOPTION OF IFRS FOR FINANCIAL REPORTING PURPOSES AND THE EXPLANATION OF THE ADJUSTMENTS THAT AFFECT THE GROUP’S CONSOLIDATED STOCKHOLDERS’ EQUITY AS OF DECEMBER 31, 2011. THESE DIFFERENCES AND ADJUSTMENTS HAVE BEEN PREPARED BY THE GROUP’S MANAGEMENT IN CONFORMITY WITH IFRS ISSUED AND PUBLISHED BY THE IASB TO DATE, AND ARE BASED ON EXEMPTIONS AND EXCEPTIONS ALLOWED BY IFRS 1, FIRST-TIME ADOPTION OF IFRS. ALSO, THESE DIFFERENCES AND ADJUSTMENTS ARE SUBJECT TO A CONTINUED EVALUATION BY THE GROUP’S MANAGEMENT AS TO THE POSSIBLE EARLY, AND/OR RETROSPECTIVE, APPLICATION OF NEW STANDARDS OR INTERPRETATIONS ISSUED BY THE IASB. RECONCILIATION OF CONSOLIDATED STOCKHOLDERS’ EQUITY AS OF DECEMBER 31, 2011 CONSOLIDATED STOCKHOLDERS’ EQUITY UNDER MEXICAN FRS PS. RECOGNITION OF FAIR VALUE IN REAL ESTATE PROPERTY (A) ) ELIMINATION OF INFLATION EFFECTS RECOGNIZED IN INTANGIBLE ASSETS AND DEFERRED CHARGES (B) ) ADJUSTMENTS TO RETIREMENT BENEFITS (C) COMPUTATION OF DEFERRED INCOME TAX EFFECTS (D) ELIMINATION OF INFLATION EFFECTS RECOGNIZED IN FOREIGN ENTITIES (E) ) ADJUSTMENTS TO EQUITY INVESTEES OTHER ADJUSTMENTS, NET ) TOTAL IFRS TRANSITION ADJUSTMENTS ) CONSOLIDATED STOCKHOLDERS’ EQUITY UNDER IFRS PS. (A) IN ACCORDANCE WITH THE PROVISIONS OF IAS 16, PROPERTY, PLANT AND EQUIPMENT, AND THE EXEMPTION ALLOWED BY IFRS 1, FIRST-TIME ADOPTION OF IFRS, THE GROUP RECOGNIZED AS DEEMED COST THE FAIR VALUE OF CERTAIN REAL ESTATE PROPERTY AT JANUARY 1, 2011, THE TRANSITION DATE, AS PROVIDED BY INDEPENDENT APPRAISALS. ACCORDINGLY, THE AGGREGATE AMOUNT OF PS. 578,, 2011, TO RECOGNIZE THEIR FAIR VALUE AT THE TRANSITION DATE. (B) THE EFFECTS OF INFLATION RECOGNIZED BY THE GROUP IN INTANGIBLE ASSETS BETWEEN 1998 (THE FIRST YEAR OF TRANSITION FROM HYPERINFLATION TO INFLATION UNDER IFRS IN THE MEXICAN ECONOMY) AND 2007 (THE LAST YEAR THAT EFFECTS OF INFLATION WERE RECOGNIZED IN THE GROUP’S CONSOLIDATED FINANCIAL STATEMENTS UNDER MEXICAN FRS) AMOUNTED TO AN AGGREGATE OF PS.363,521AT DECEMBER 31, 2011. THIS ADJUSTMENT WAS MADE TO CONCESSIONS AND LICENSES, TRADEMARKS, TRANSMISSION RIGHTS AND PROGRAMMING, SUBSCRIBERS LISTS AND OTHER INTANGIBLE ASSETS AND DEFERRED CHARGES (OTHER THAN GOODWILL). (C) THE ADJUSTMENTS TO RETIREMENT AND TERMINATION BENEFITS AMOUNTED TO PS.629,, 2011. THESE ADJUSTMENTS TO NON-CURRENT EMPLOYEE BENEFITS WERE MADE IN ACCORDANCE WITH THE PROVISIONS OF IAS 19, EMPLOYEE BENEFITS, AND IFRS 1, FIRST-TIME ADOPTION OF IFRS, AND CONSIST OF THE RECLASSIFICATION TO OTHER ACCUMULATED COMPREHENSIVE INCOME OR LOSS IN CONSOLIDATED STOCKHOLDERS’ EQUITY OF THE OUTSTANDING BALANCE OF NET ACTUARIAL GAIN AND THE UNRECOGNIZED PRIOR SERVICE COST FOR TRANSITION LIABILITY UNDER MEXICAN FRS, AND THE WRITE-OFF OF SEVERANCE INDEMNITIES TO EMPLOYEES ACCRUED UNDER MEXICAN FRS. (D) THE DEFERRED INCOME TAXES RELATED TO THOSE TEMPORARY DIFFERENCES ARISING FROM IFRS ADJUSTMENTS MADE BY THE GROUP AS OF DECEMBER 31, 2,782, AND ARE PRIMARILY RELATED TO PROPERTY, PLANT AND EQUIPMENT, INTANGIBLE ASSETS, BENEFITS TO EMPLOYEES AND AVAILABLE-FOR-SALE FINANCIAL ASSETS. (E) THE EFFECTS OF INFLATION RECOGNIZED BY THE GROUP AS ADJUSTMENTS TO NON-MONETARY ITEMS IN FINANCIAL STATEMENTS OF FOREIGN SUBSIDIARIES AND ASSOCIATES UNDER MEXICAN FRS, PRIMARILY BETWEEN 1, AMOUNTED TO PS.86,909AS OF DECEMBER 31, 2011. THE GROUP’S CONSOLIDATED ASSETS, LIABILITIES AND STOCKHOLDERS’ EQUITY WEREFIRST ADJUSTED AT JANUARY 1, 2011, THE TRANSITION DATE, FOR THEIFRS DIFFERENCES REFERRED TO ABOVE, AND THE ADJUSTED AMOUNTS BECAME THE IFRS ACCOUNTING BASIS BEGINNING JANUARY 1, 2ALSO, ADDITIONAL IFRS DIFFERENCES AND ADJUSTMENTS WERE IDENTIFIED IN CONNECTION WITH THE RECOGNITION AND MEASUREMENT OF THE GROUP’S AVAILABLE-FOR-SALE FINANCIAL ASSETS AS OF DECEMBER 31, 2011. THESE IFRS ADJUSTMENTS ARE RELATED TO THE RECOGNITION AND MEASUREMENT AT FAIR VALUE OF AN EMBEDDED DERIVATIVE IN A HOST CONTRACT, WHICH WAS NOT SEPARATED UNDER MEXICAN FRS, AND THE RECOGNITION AND MEASUREMENT AT FAIR VALUE OF A FINANCIAL ASSET, WHICH WAS ACCOUNTED FOR AT COST AS OTHER PERMANENT INVESTMENT UNDER MEXICAN FRS. THE AFOREMENTIONED IFRS DIFFERENCES WILL BE REFLECTED IN THE GROUP’S CONSOLIDATED FINANCIAL STATEMENTS AND EXPLANATORY NOTES TO BE PRESENTED AND DISCLOSED FOR REPORTING PERIODS BEGINNINGWITH THE FIRST QUARTER OF 2012. ANALYSIS OF INVESTMENTS IN SHARES SUBSIDIARIES CONSOLIDATED Final Printing NUMBER % COMPANY NAME MAIN ACTIVITIES OF SHARES OWNERSHIP 1 ALEKTIS CONSULTORES, S DE RL. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 1 2 CABLESTAR, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 3 CABLE Y COMUNICACIÓN DE CAMPECHE, S.A. DE C.V. TELECOM COMPANY 4 CABLE Y COMUNICACIÓNDE MORELIA, S.A. DE C.V. TELECOM COMPANY 5 CABLEMAS TELECOMUNICACIONES, S.A. DE C.V. TELECOM COMPANY 6 CCC TECNO EQUIPOS, S.A. DE C.V. LEASING COMPANY 7 CM EQUIPOS Y SOPORTE, S.A. DE C.V. LEASING COMPANY 8 CORPORATIVO VASCO DE QUIROGA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 9 CONSORCIO NEKEAS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 10 CONSTRUCTORA CABLEMAS, S.A. DE C.V. SERVICES COMPANY 11 DTH EUROPA, S.A. PROMOTION AND DEVELOPMENT OF COMPANIES 12 EDITORA FACTUM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 13 EDITORIAL TELEVISA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 14 FACTUM MAS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 15 GRUPO DISTRIBUIDORAS INTERMEX, S.A. DE C.V. DISTRIBUTION OF BOOKS AND MAGAZINES 16 GRUPO LEGARIS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 17 GRUPO TELESISTEMA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 18 INMOBILIARIA CABLEMAS, S.A. DE C.V. REAL ESTATE COMPANY 19 KAPA CAPITAL, S.A. DE C.V. SOFOM E.N.R. PROMOTION AND DEVELOPMENT OF COMPANIES 20 KASITUM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 21 MULTIMEDIA TELECOM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 22 MULTIMEDIA CTI, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 23 PROFESIONALES EN VENTAS S.A. DE C.V. SERVICES COMPANY 49 24 PROMO-INDUSTRIAS METROPOLITANAS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 25 SERVICIOS ADMINISTRATIVOS, S.A. DE C.V. SERVICES COMPANY 26 SISTEMA RADIOPOLIS, S.A. DE C.V. COMMERCIALIZATION OF RADIO PROGRAMMING 27 SOMOS TELEVISA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 28 TELEPARABOLAS, S.L. TV CABLE COMMERCIALIZATION 29 TELEVISA JUEGOS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 30 TELESISTEMA MEXICANO, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 31 TELEVISA ARGENTINA, S.A. COMMERCIAL OPERATION OF TELEVISION 32 TELEVISA ENTRETENIMIENTO, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 33 TV TRANSMISIONES DE CHIHUAHUA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 34 VILLACEZAN, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES ANALYSIS OF INVESTMENTS IN SHARES ASSOCIATES CONSOLIDATED Final Printing TOTAL AMOUNT NUMBER % (Thousands of Mexican Pesos) COMPANY NAME MAIN ACTIVITIES OF SHARES OWNERSHIP ACQUISITION BOOK COST VALUE 1 ARGOS COMUNICACION, S.A. DE C.V. OPERATION AND/OR BROADCASTING OF T.V. 2 BROADCASTING MEDIA PARTNERS, INC PROMOTION AND DEVELOPMENT OF COMPANIES 3 CENTROS DE CONOCIMIENTO TECNOLOGICO, S.A. DE C.V. EDUCATION 4 COMUNICABLE, S.A. DE C.V. CABLE TV TRANSMISSION 1 5 COMUNICABLE DE VALLE HERMOSO, S.A. DE C.V. CABLE TV TRANSMISSION 1 6 CORPORATIVO TD SPORTS, S.A. DE C.V. COMMERCIALIZATION OF TELEVISION PROGRAMMING 7 DIBUJOS ANIMADOS MEXICANOS DIAMEX, S.A. DE C.V. PRODUCTION OF ANIMATED CARTOONS 8 EDITORIAL CLIO, LIBROS Y VIDEOS, S.A. DE C.V. PUBLISHING AND PRINTING OF BOOKS AND MAGAZINES 9 ENDEMOL LATINO, N.A., LLC. COMMERCIALIZATION OF TELEVISION PROGRAMMING 1 10 ENDEMOL MEXICO, S.A. DE C.V. COMMERCIALIZATION OF TELEVISION PROGRAMMING 25 11 GESTORA DE INVERSIONES AUDIOVISUALES LA SEXTA, S.A. COMMERCIALIZATION OF TELEVISION PROGRAMMING 12 GRUPO TELECOMUNICACIONES DE ALTA CAPACIDAD, S.A.P.I. TELECOM - 13 OCESA ENTRETENIMIENTO, S.A. DE C.V. LIVE ENTERTAINMENT IN MEXICO 14 TELEVISORA DEL YAQUI, S.A. DE C.V. OPERATION AND/OR BROADCASTING OF T.V. 15 T&V S.A.S. COMMERCIALIZATION OF TELEVISION PROGRAMMING TOTAL INVESTMENT IN ASSOCIATES OTHER PERMANENT INVESTMENTS TOTAL OBSERVATIONS: THE INDICATED PERCENTAGE REPRESENTS THE DIRECT SHARE OF GRUPO TELEVISA, S.A.B. IN EACH COMPANY. OTHER PERMANENT INVESTMENTS AMOUNT PRINCIPALLY INCLUDES FINANCIAL INSTRUMENTS. CREDITS BREAKDOWN (Thousands of Mexican Pesos) CONSOLIDATED Final Printing AMORTIZATION OF CREDITS DENOMINATED IN PESOS AMORTIZATION OF CREDITS IN FOREIGN CURRENCY WITH FOREIGN DATE OF AMORTIZATION INTEREST TIME INTERVAL TIME INTERVAL CREDIT TYPE / INSTITUTION INSTITUTION CONTRACT DATE RATE CURRENT UNTIL 1 UNTIL 2 UNTIL 3 UNTIL 4 UNTIL 5 CURRENT UNTIL 1 UNTIL 2 UNTIL 3 UNTIL 4 UNTIL 5 YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR BANKS FOREIGN TRADE SECURED COMMERCIAL BANKS BANAMEX, S.A. NA 4/20/2006 4/20/2016 0 0 0 0 0 INBURSA, S.A. NA 10/22/2004 4/23/2012 0 0 0 0 0 SANTANDER NA 4/21/2006 4/21/2016 TIIE+24 0 0 0 0 0 BANCO MERCANTIL DEL NORTE NA 2/24/2011 2/21/2016 TIIE+215 0 0 SANTANDER NA 3/30/2011 3/30/2016 0 0 0 0 0 BBVA BANCOMER NA 3/30/2011 3/30/2016 0 0 0 0 0 BANAMEX, S.A. NA 3/25/2011 3/23/2021 0 0 0 0 0 BANAMEX, S.A. NA 3/25/2011 3/23/2021 0 0 0 0 0 BANAMEX, S.A. NA 3/25/2011 3/23/2018 0 0 0 0 0 HSBC NA 3/28/2011 3/30/2018 TIIE+117.5 0 0 0 0 0 AF BANREGIO, S.A. DE C.V. NA 8/23/2010 2/16/2012 0 0 0 0 0 OTHER TOTAL BANKS - 0 0 0 0 0 0 STOCK MARKET LISTED STOCK EXCHANGE UNSECURED SECURED PRIVATE PLACEMENTS UNSECURED HOLDERS NA 5/9/2007 5/11/2037 0 0 0 0 0 HOLDERS NA 10/14/2010 10/1/2020 0 0 0 0 0 HOLDERS YES 3/11/2002 3/11/2032 0 0 0 0 0 HOLDERS YES 3/18/2005 3/18/2025 0 0 0 0 0 HOLDERS YES 5/6/2008 5/15/2018 0 0 0 0 0 HOLDERS YES 11/23/2009 1/15/2040 0 0 0 0 0 SECURED TOTAL STOCK MARKET 0 0 0 0 0 0 0 0 0 0 SUPPLIERS VARIOUS NA 12/31/2011 12/31/2012 0 0 0 0 0 VARIOUS YES 12/31/2011 12/31/2012 0 0 0 0 0 TOTAL SUPPLIERS 0 0 0 0 0 0 0 0 0 0 OTHER LOANS WITH COST (S) VARIOUS NA 6/1/2009 5/1/2014 VARIOUS 0 0 0 VARIOUS YES 12/15/2007 11/15/2022 VARIOUS 0 TOTAL OTHER LOANS WITH COST 0 - 0 0 OTHER CURRENT LIABILITIES WITHOUT COST (S26) VARIOUS NA 0 VARIOUS YES 0 TOTAL CURRENT LIABILITIES WITHOUT COST 0 - TOTAL - - NOTES THE EXCHANGE RATES FOR THE CREDITS DENOMINATEDIN FOREIGN CURRENCY WERE AS FOLLOWS: $ PESOS PER U.S. DOLLAR PESOS PER CHILEAN PESO DOES NOT INCLUDE LIABILITIES OF TAXES PAYABLE IN FOREIGN CURRENCY AND MEXICAN PESOS (REF S25 TAXES PAYABLE) OF PS.143,,244,868, RESPECTIVELY, FOR EFFECTS OF VALIDATION OF THE SYSTEM. MONETARY FOREIGN CURRENCY POSITION (Thousands of Mexican Pesos) CONSOLIDATED Final Printing DOLLARS (1) OTHER CURRENCIES (1) TOTAL TRADE BALANCE THOUSANDS OF DOLLARS THOUSANDS OF PESOS THOUSANDS OF DOLLARS THOUSANDS OF PESOS THOUSANDS OF PESOS MONETARY ASSETS LIABILITIES POSITION SHORT-TERM LIABILITIES POSITION LONG-TERM LIABILITIES POSITION NET BALANCE NOTES THE MONETARY ASSETS INCLUDE U.S.$201,-TERM AVAILABLE-FOR-SALE INVESTMENTS, OF WHICH FOREIGN EXCHANGE GAIN OR LOSS RELATED TO THE CHANGES IN FAIR VALUE OF THESE FINANCIAL INSTRUMENTS IS ACCOUNTED FOR AS OTHER COMPREHENSIVE INCOME. (1)THE EXCHANGE RATES USED FOR TRANSLATION WERE AS FOLLOWS: PS. PESOS PER U.S. DOLLAR PESOS PER EURO PESOS PER CANADIAN DOLLAR PESOS PER ARGENTINEAN PESO PESOS PER URUGUAYAN PESO PESOS PER CHILEAN PESO PESOS PER COLOMBIAN PESO PESOS PER PERUVIAN NUEVO SOL PESOS PER SWISS FRANC PESOS PER STRONG BOLIVAR PESOS PER BRAZILIAN REAL PESOS PER STERLING LIBRA PESOS PER CHINESE YUAN THE FOREIGN CURRENCY OF LONG-TERMLIABILITIES FOR PS.30,729,: REF. S27 LONG-TERM LIABILITIES PS. REF. S69 OTHER LONG-TERM LIABILITIES PS. DEBT INSTRUMENTS CONSOLIDATED Final Printing FINANCIAL RESTRICTIONS OF LONG-TERM DEBT SECURITIES THE AGREEMENTS OF THE U.S.$500 MILLION, U.S.$600 MILLION, U.S.$300 MILLION, PS.4,500 MILLION, AND U.S.$, S.A.B. WITH MATURITY IN 2018, 2025, 2032, 2, RESPECTIVELY, CONTAIN COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN SUBSIDIARIES ENGAGED IN TELEVISION BROADCASTING, PAY TELEVISION NETWORKS AND PROGRAMMING EXPORTS TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. THE AGREEMENT OF NOTES ("CERTIFICADOS BURSÁTILES") DUE 2,000 MILLION, CONTAINS COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN SUBSIDIARIES ENGAGED IN TELEVISION BROADCASTING, PAY TELEVISION NETWORKS AND PROGRAMMING EXPORTS TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. COMPLIANCE OF FINANCIAL RESTRICTIONS AT DECEMBER 31, 2011, THE GROUP WAS IN COMPLIANCE WITH THE FINANCIAL RESTRICTIONS OF THE CONTRACTS RELATED TO THE LONG-TERM SENIOR NOTES DESCRIBED ABOVE. PLANTS, COMMERCE CENTERS OR DISTRIBUTION CENTERS CONSOLIDATED Final Printing PLANT OR CENTER ECONOMIC ACTIVITY PLANT UTILIZATION CAPACITY (%) TELEVISION: 0 0 CORPORATIVO SANTA FE HEADQUARTERS 0 0 TELEVISA SAN ANGEL PRODUCTION AND BROADCASTING PROGRAMMING. 0 0 TELEVISA CHAPULTEPEC PRODUCTION AND BROADCASTING PROGRAMMING. 0 0 REAL ESTATE LAND AND UNOCCUPIED BUILDINGS, 0 0 PARKING LOTS, ADMINISTRATIVE 0 0 OFFICES, RADIO ANTENNAS, 0 0 TELEVISION STATIONS FACILITIES. 0 0 TRANSMISSION STATIONS BROADCASTER STATIONS. 0 0 PUBLISHING: 0 0 EDITORIALS ADMINISTRATION, SALES, PRODUCTION, 0 0 STORAGE AND DISTRIBUTION OF 0 0 MAGAZINES AND NEWSPAPERS. 0 0 RADIO: 0 0 SISTEMA RADIOPOLIS, S.A. DE C.V. BROADCASTER STATIONS. 0 0 CABLE TELEVISION: 0 0 CABLEVISION, S.A. DE C.V. CABLE TELEVISION, SIGNAL CONDUCTION 0 0 AND TRANSMISSION EQUIPMENT. 0 0 OTHER BUSINESSES: 0 0 IMPULSORA DEL DEPORTIVO - SOCCER, SOCCER TEAMS, TRAINING 0 0 NECAXA, S.A. DE C.V. AND CLUB FACILITIES, ADMINISTRATIVE OFFICES AND 0 0 DE FUTBOL AMERICA, S.A. DE C.V. THE AZTECA STADIUM. 0 0 MAIN RAW MATERIALS CONSOLIDATED Final Printing MAIN DOM. COST MAIN RAW SUPPLIERS ORIGIN SUBST. PRODUCTION (%) PROGRAMS AND FILMS ESTUDIO MÉXICO FILMS, S.A. DE C.V. DOMESTIC DISTRIBUIDORA ROMARI, S.A. DE C.V. DOMESTIC GUSSI, S.A. DE C.V. DOMESTIC CINEMATOGRÁFICA, RA, S.A. DOMESTIC QUALITY FILMS, S. DE R.L. DE C.V. DOMESTIC PRODUCCIONES POTOSI, S.A. DOMESTIC PRODUCCIONES MATOUK, S.A. DOMESTIC PONS MORALES MARIA ANTONIETA DOMESTIC NARMEX, S.A. DE C.V. DOMESTIC AGUIRRE PRODUCCIONES, S.A. DE C.V. DOMESTIC DISTRIBUIDORA DE ENTRETENI- MIENTO DE CINE, S.A. DE C.V. DOMESTIC PRODUCCIONES ALFA AUDIOVISUAL, S.A. DE C.V. DOMESTIC UNIVERSAL STUDIOS INTERNATIONAL FOREIGN NO CHILE, S.A. FOREIGN NO CPT HOLDINGS, INC. FOREIGN NO DW (NETHERLANDS) BV FOREIGN NO METRO GOLDWYN MAYER INTERNATIONAL FOREIGN NO MTV NETWORKS A DIVISION OF VIACOM, INT. FOREIGN NO PARAMOUNT PICTURES GLOBAL A DIVISION OF VIACOM GLOBAL NETHERLANDS BV FOREIGN NO RCN TELEVISION, S.A. FOREIGN NO TELEMUNDO TELEVISION STUDIOS, LLC FOREIGN NO TOEI ANIMATION INCORPORATED FOREIGN NO TWENTIETH CENTURY FOX INTERNATIONAL FOREIGN NO UNIVERSAL CITY STUDIOS PRODUCTIONS, LLLP FOREIGN NO WARNER BROS. INT. TELEVISION, INC. FOREIGN NO OTHER CABLE RG COAXIAL MAYA 60 DICIMEX, S.A. DE C.V. DOMESTIC YES CONECTOR HEMBRA POWER & TELEPHONE SUPPLY, S.A. DE C.V. DOMESTIC YES DIVISOR DE LINEA POWER & 2 SALIDAS TELEPHONE SUPPLY, S.A. DE C.V. DOMESTIC YES COUCHE PAPER PAPELERA LOZANO, S.A. DOMESTIC YES PAPEL, S.A. DE C.V. DOMESTIC YES PAPELERÍA PROGRESO, S.A. DE C.V. DOMESTIC YES SUMINISTROS Y SERVICIOS BROOM DOMESTIC YES STORAM ENSON FOREIGN NO BULKLEY DUNTON FOREIGN NO MILLYKOSKI SALES GMBH FOREIGN NO SAPPI DEUTSCHLAND GMBH FOREIGN NO ABITIBI BOWATER, INC FOREIGN YES PAPER AND IMPRESSION SERVICIOS PROFESIONALES DE IMPRESION DOMESTIC YES QUAD/GRAPHICS MÉXICO, S.A. DE C.V. DOMESTIC YES REPRODUCCIONES FOTOMECANICAS, S.A. DOMESTIC YES OFFSET MULTICOLOR, S.A. DOMESTIC YES MOIÑO IMPRESORES, S.A. DE C.V. DOMESTIC YES EDITORA GEMINIS, S.A. FOREIGN YES EDITORIAL LA PATRIA, S.A. FOREIGN YES PRINTER COLOMBIANA, S.A. FOREIGN YES RR DONNELLEY FOREIGN NO GRUPO OP GRAFICAS, S.A. FOREIGN YES AGSTROM GRAPHICS FOREIGN YES CARGRAPHICS, S.A. FOREIGN YES QUAD GRAPHICS COLOMBIA, S.A. FOREIGN YES SALES DISTRIBUTION BY PRODUCT SALES CONSOLIDATED Final Printing NET SALES MARKET MAIN MAIN PRODUCTS VOLUME AMOUNT SHARE TRADEMARKS CUSTOMERS (THOUSANDS) (%) DOMESTIC SALES INTERSEGMENT ELIMINATIONS TELEVISION BROADCASTING: ADVERTISED TIME SOLD (HALF HOURS) 5 COMPAÑIA PROCTER & GAMBLE DE MÉXICO, S. DE R.L. DE C.V. KIMBERLY CLARKDE MÉXICO, S.A.B. DE C.V. BIMBO, S.A. DE C.V. THE COCA-COLA EXPORT CORPORATION SUCURSAL EN MEXICO UNILEVER DE MÉXICO, S. DE R.L. DE C.V. FRABEL, S.A. DE C.V. KELLOGG COMPANY MÉXICO, S. DE R.L. DE C.V. MARCAS NESTLE, S.A. DE C.V. MARKETING MODELO, S.A. DE C.V. GENOMMA LAB INTERNACIONAL, S.A.B. DE C.V. OTHER INCOME VARIOUS PAY TELEVISION NETWORKS: SALE OF SIGNALS GRUPO CABLE TV DE SAN LUIS POTOSI, S.A. DE C.V. MEGA CABLE, S.A. DE C.V. CABLEVISION RED, S.A. TELECABLE DEL ESTADO DE MÉXICO, S.A. DE C.V. TELEVISION INTERNACIONAL, S.A. DE C.V. TELE CABLE CENTRO OCCIDENTE, S.A. DE C.V. ADVERTISED TIME SOLD MEDIA PLANNING GROUP, S.A. DE C.V. PROMOCION Y PUBLICIDAD FIESTA, S.A. DE C.V. SUAVE Y FÁCIL, S.A. DE C.V. MARCAS NESTLE, S.A. DE C.V. DIRECTRA, S.A. DE C.V. PUBLISHING: MAGAZINE CIRCULATION TV Y NOVELAS MAGAZINE GENERAL PUBLIC (AUDIENCE) MEN´S HEALTH MAGAZINE DEALERS VANIDADES MAGAZINE COMMERCIAL CENTERS (MALLS) COSMOPOLITAN MAGAZINE NATIONAL GEOGRAPHIC MAGAZINE AUTOMOVIL PANAMERICANO MAGAZINE TU MAGAZINE SOY AGUILA MAGAZINE MUY INTERESANTE MAGAZINE DISNEY PRINCESAS MAGAZINE SKY VIEW MAGAZINE DIBUJIN DIBUJADO NIÑAS MAGAZINE COCINA FÁCIL MAGAZINE PUBLISHING FRABEL, S.A. DE C.V. KIMBERLY CLARK DE MÉXICO, S.A.B. DE C.V. DILTEX, S.A. DE C.V. CHRYSLER DE MÉXICO, S.A. DE C.V. BBVA BANCOMER, S.A. FABRICAS DE CALZADO ANDREA, S.A. DE C.V. FORD MOTOR COMPANY, S.A. DE C.V. LVMH PERFUMES Y COSMETICOS DE MEXICO, S.A. DE C.V. INTERNACIONAL DE CERAMICA, S.A.B. DE C.V. COMPAÑIA PROCTER & GAMBLE DE MÉXICO, S. DE R.L DE C.V. OTHER INCOME VARIOUS SKY : DTH BROADCAST SATELLITE SKY SUBSCRIBERS PAY PER VIEW CHANNEL COMMERCIALIZATION SUAVE Y FÁCIL, S.A. DE C.V. MEDIA PLANNING GROUP, S.A. DE C.V. BBVA BANCOMER, S.A. BANCO NACIONAL DE MÉXICO, S.A. CABLE AND TELECOM: DIGITAL SERVICE CABLEVISION, CABLEMAS Y TVI SUBSCRIBERS INTERNET SERVICES SERVICE INSTALLATION PAY PER VIEW MARCAS DE RENOMBRE, S.A. DE C.V. CHANNEL COMMERCIALIZATION SISTEMA GUERRERO AUDIOVISUAL, S.A. DE C.V. TELEPHONY CADENA COMERCIAL OXXO, S.A. DE C.V. TELECOMMUNICATIONS BESTEL OTHER OTHER BUSINESSES: DISTRIBUTION, RENTALS, AND SALE OF MOVIE RIGHTS OPERADORA COMERCIAL DE DESARROLLO, S.A. DE C.V. GUSSI, S.A. DE C.V. OPERADORA DE CINEMAS, S.A. DE C.V. CINEMARK DE MÉXICO, S.A. C.V. CINEMAS LUMIERE, S.A. DE C.V. GENERAL PUBLIC (AUDIENCE) SPECIAL EVENTS AND SHOW PROMOTION CLUB DE FUTBOL AMERICA GENERAL PUBLIC (AUDIENCE) ESTADIO AZTECA AFICIÓN FÚTBOL, S.A. DE C.V. INTERNET SERVICES ESMAS.COM RADIOMOVIL DIPSA, S.A. DE C.V. PEGASO PCS, S.A. DE C.V. COMPAÑIA PROCTER & GAMBLE DE MÉXICO, S. DE R.L. DE C.V. SAMSUNG ELECTRONICS DE MÉXICO, S.A. DE C.V. ARMAKET, S.A. DE C.V. GAMING PLAY CITY GENERAL PUBLIC (AUDIENCE) MULTIJUEGOS ADVERTISED TIME SOLD IN RADIO PEGASO PCS, S.A. DE C.V. MARKETING MODELO, S.A. DE C.V. PROPIMEX, S.A. DE C.V. TIENDAS COMERCIAL MEXICANA, S.A. DE C.V. GENERAL MOTORS DE MÉXICO, S. DE R.L. DE C.V. TIENDAS SORIANA, S.A. DE C.V. NUEVA WAL MART DE MEXICO, S. DE R.L. DE C.V. PUBLISHING DISTRIBUTION: HOLA MEXICO MAGAZINE VARIOUS EL SOLITARIO MAGAZINE GENERAL PUBLIC (AUDIENCE) WWE LUCHA LIBRE AMERICANA MAGAZINE DEALERS REVISTA DEL CONSUMIDOR MAGAZINE COMMERCIAL CENTERS (MALLS) MINIREVISTA MINA MAGAZINE TV NOTAS MAGAZINE FOREIGN SALES INTERSEGMENT ELIMINATIONS TELEVISION BROADCASTING: ADVERTISING TIME SOLD INITIATIVE MEDIA, INC. HORIZON MEDIA GROUP MOTION ZENITHGPE OTHER INCOME VARIOUS PAY TELEVISION NETWORKS: SALES OF SIGNALS AMNET CABLE COSTA RICA, S.A. GALAXY ENTERTAINMENT DE VZLA, C.A. DIRECTV DIRECTV ARGENTINA SOCIEDAD ANONIMA BBC WORLDWIDE LTD INTERESES EN EL ITSMO, S.A. PROGRAMMING EXPORT: PROGRAMMING AND ROYALTIES TELEVISA COMPAÑIA PERUANA DE RADIODIFUSIÓN, S.A. TELEVISA NETFLIX, INC TELEVISA RCN TELEVISION, S.A. PUBLISHING: MAGAZINE CIRCULATION T.V. Y NOVELAS MAGAZINE GENERAL PUBLIC (AUDIENCE) GENTE MAGAZINE DEALERS PAPARAZZI MAGAZINE COMMERCIAL CENTERS (MALLS) VANIDADES MAGAZINE COSMOPOLITAN MAGAZINE TUMAGAZINE BILINKEN MAGAZINE PARA TI MAGAZINE CONDORITO MAGAZINE PUBLISHING UNIVERSAL MCCANN SERVICIOS DE MEDIOS LTDA PUBLICIS GROUPE MEDIA, S.A. UNILEVER CHILE, S.A. P & G PRESTIGE SKY: DTH BROADCAST SATELLITE SKY SUBSCRIBERS CABLE AND TELECOM: TELECOMMUNICATIONS BESTEL SUBSCRIBERS OTHER BUSINESSES: SPECIAL EVENTS AND SHOW PROMOTION CLUB DE FUTBOL AMERICA INTERNET SERVICES PUBLISHING DISTRIBUTION: SELECCIONES MAGAZINE GENERAL PUBLIC (AUDIENCE) MAGALY TV MAGAZINE DEALERS HOLA MAGAZINE COMMERCIAL CENTERS (MALLS) EL FEDERAL MAGAZINE PUNTO Y MODA MAGAZINE INSTRUMENTOS MUSICALES MAGAZINE HELLO KITTY MAGAZINE EL CUERPO HUMANO MAGAZINE DISTRIBUTION, RENTALS, AND SALE OF MOVIE RIGHTS NETFLIX, INC LIONS GATE FILMS, INC TOTAL SALES DISTRIBUTION BY PRODUCT FOREIGN SALES CONSOLIDATED Final Printing NET SALES MAIN MAIN PRODUCTS
